

113 S269 RS: International Fisheries Stewardship and Enforcement Act
U.S. Senate
2013-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 263113th CONGRESS1st SessionS. 269[Report No. 113–127]IN THE SENATE OF THE UNITED STATESFebruary 11, 2013Mr. Rockefeller (for himself, Mr. Begich, Ms. Murkowski, Mr. Schatz, Ms. Cantwell, Mr. Whitehouse, Mr. Wyden, Ms. Hirono, Mr. Merkley, Mr. Nelson, Mrs. Boxer, and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationDecember 17, 2013Reported by Mr.
			 Rockefeller, with an amendmentStrike out all after the enacting clause and insert
			 the part printed in italicA BILLTo establish uniform administrative and enforcement
		  authorities for the enforcement of the High Seas Driftnet Fishing Moratorium
		  Protection Act and similar statutes, and for other purposes.1.Short title; table of
			 contents(a)Short
			 titleThis Act may be cited
			 as the International Fisheries
			 Stewardship and Enforcement Act.(b)Table of
			 contentsThe table of contents of this Act is as follows:Sec. 1. Short title;
				table of contents.TITLE I—Administration and
				enforcement of certain fishery and related statutesSec. 101. Authority of the Secretary of
				Commerce to enforce statutes.Sec. 102. Conforming, minor, and
				technical amendments.Sec. 103. Illegal, unreported, or
				unregulated fishing.Sec. 104. Liability.TITLE II—Law enforcement
				and international operationsSec. 201. International fisheries
				enforcement.Sec. 202. International cooperation and
				assistance.TITLE III—Miscellaneous
				amendmentsSec. 301. Atlantic Tunas Convention Act
				of 1975.Sec. 302. Data sharing.Sec. 303. Permits under the High Seas
				Fishing Compliance Act of 1995.Sec. 304. Committee on scientific
				cooperation for Pacific salmon agreement.TITLE IV—Implementation of
				the Antigua ConventionSec. 401. Short title; references to the
				Tuna Conventions Act of 1950.Sec. 402. Definitions.Sec. 403. Commissioners; number,
				appointment, and qualifications.Sec. 404. General advisory committee and
				scientific advisory subcommittee.Sec. 405. Rulemaking.Sec. 406. Prohibited acts.Sec. 407. Enforcement.Sec. 408. Reduction of
				bycatch.Sec. 409. Repeal of Eastern Pacific Tuna
				Licensing Act of 1984.IAdministration and
			 enforcement of certain fishery and related statutes101.Authority of
			 the Secretary of Commerce to enforce statutes(a)In
			 general(1)EnforcementThe
			 Secretary of Commerce and the Secretary of the department in which the Coast
			 Guard is operating shall enforce the Acts to which this section applies in
			 accordance with the provisions of this section.(2)Nondepartmental
			 resourcesThe Secretary of Commerce may, by agreement, on a
			 reimbursable basis or otherwise, utilize the personnel services, equipment
			 (including aircraft and vessels), and facilities of any other Federal agency,
			 including all elements of the Department of Defense, and of any State agency,
			 in carrying out this section.(3)ApplicationThis
			 section applies to—(A)the High Seas
			 Driftnet Fishing Moratorium Protection Act (16 U.S.C. 1826d et seq.);(B)the Pacific Salmon
			 Treaty Act of 1985 (16 U.S.C. 3631 et seq.);(C)the Dolphin
			 Protection Consumer Information Act (16 U.S.C. 1385);(D)the Tuna
			 Conventions Act of 1950 (16 U.S.C. 951 et seq.);(E)the North Pacific
			 Anadromous Stocks Act of 1992 (16 U.S.C. 5001 et seq.);(F)the South Pacific
			 Tuna Act of 1988 (16
			 U.S.C. 973 et seq.);(G)the Antarctic
			 Marine Living Resources Convention Act of 1984 (16 U.S.C. 2431 et seq.);(H)the Atlantic Tunas
			 Convention Act of 1975 (16 U.S.C. 971 et seq.);(I)the Northwest
			 Atlantic Fisheries Convention Act of 1995 (16 U.S.C. 5601 et seq.);(J)the Western and
			 Central Pacific Fisheries Convention Implementation Act (16 U.S.C. 6901 et
			 seq.);(K)the Northern
			 Pacific Halibut Act of 1982 (16 U.S.C. 773 et seq.);(L)the
			 Antigua Convention Implementing Act of
			 2013; and(M)any other Act in
			 pari materia, so designated by the Secretary after notice and an opportunity
			 for a hearing.(b)Administration
			 and enforcementThe Secretary of Commerce shall prevent any
			 person from violating any Act to which this section applies in the same manner,
			 by the same means, and with the same jurisdiction, powers, and duties as though
			 sections 308 through 311 of the Magnuson-Stevens Fishery Conservation and
			 Management Act (16 U.S.C. 1858 through 1861) were incorporated into and made a
			 part of each such Act. Except as provided in subsection (c), any person that
			 violates any Act to which this section applies shall be subject to the
			 penalties, and entitled to the privileges and immunities, provided in the
			 Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et
			 seq.) in the same manner and by the same means as though
			 sections 308 through 311 of that Act (16 U.S.C. 1858 through 1861) were
			 incorporated into and made a part of each such Act.(c)Special
			 rules(1)In
			 generalNotwithstanding the incorporation by reference of certain
			 sections of the Magnuson-Stevens Fishery Conservation and Management Act under
			 subsection (b), if there is a conflict between a provision of this subsection
			 and the corresponding provision of any section of the Magnuson-Stevens Fishery
			 Conservation and Management Act so incorporated, the provision of this
			 subsection shall apply.(2)Additional
			 enforcement authorityIn addition to the powers of officers
			 authorized pursuant to subsection (b), any officer who is authorized by the
			 Secretary, or the head of any Federal or State agency that has entered into an
			 agreement with the Secretary under subsection (a) to enforce the provisions of
			 any Act to which this section applies may, with the same jurisdiction, powers,
			 and duties as though section 311 of the Magnuson-Stevens Fishery Conservation
			 and Management Act (16 U.S.C. 1861) were incorporated
			 into and made a part of each such Act—(A)search or inspect
			 any facility or conveyance used or employed in, or which reasonably appears to
			 be used or employed in, the storage, processing, transport, or trade of fish or
			 fish products;(B)inspect records
			 pertaining to the storage, processing, transport, or trade of fish or fish
			 products;(C)detain, for a
			 period of up to 14 days, any shipment of fish or fish product imported into,
			 landed on, introduced into, exported from, or transported within the
			 jurisdiction of the United States, or, if such fish or fish product is deemed
			 to be perishable, sell and retain the proceeds therefrom for a period of up to
			 14 days;(D)make an arrest, in
			 accordance with any guidelines which may be issued by the Attorney General, for
			 any offense under the laws of the United States committed in the person's
			 presence, or for the commission of any felony under the laws of the United
			 States, if the person has reasonable grounds to believe that the person to be
			 arrested has committed or is committing a felony;(E)search and seize,
			 in accordance with any guidelines which may be issued by the Attorney General;
			 and(F)execute and serve
			 any subpoena, arrest warrant, search warrant issued in accordance with rule 41
			 of the Federal Rules of Criminal Procedure, or other warrant or civil or
			 criminal process issued by any officer or court of competent
			 jurisdiction.(3)Information
			 collection, maintenance and use(A)In
			 generalThe Secretary of Commerce and the head of each department
			 and agency providing personnel for the task force under section 201, to the
			 maximum extent permissible under law, shall share all applicable information,
			 intelligence, and data, related to the harvest, transportation, or trade of
			 fish and fish product for the purposes under section 201(a)(2).(B)Coordination of
			 dataThe Secretary of Commerce, through the task force under
			 section 201, shall coordinate the collection, storage, analysis, and
			 dissemination of all applicable information, intelligence, and data related to
			 the harvest, transportation, or trade of fish and fish product collected or
			 maintained by a member agency of the task force.(C)ConfidentialityThe
			 Secretary of Commerce, through the task force under section 201, shall ensure
			 the protection and confidentiality required by law for information,
			 intelligence, and data related to the harvest, transportation, or trade of fish
			 and fish product obtained by the task force.(D)Data
			 standardizationThe Secretary of Commerce and the head of each
			 department and agency providing personnel for the task force, to the maximum
			 extent practicable, shall develop data standardization for fisheries related
			 data for each member agency of the task force under section 201 and with
			 international fisheries enforcement databases as appropriate.(E)Assistance from
			 intelligence communityUpon request of the Secretary of Commerce,
			 elements of the intelligence community (as defined in section 3(4) of the
			 National Security Act of 1947 (50 U.S.C. 401a(4))) shall collect
			 information related to illegal, unreported, or unregulated fishing activity
			 outside the United States about individuals who are not United States persons
			 (as defined in section 105A(c)(2) of such Act (50 U.S.C. 403–5a(c)(2))). Such
			 elements of the intelligence community shall collect and share such information
			 with the Secretary through the task force under section 201 of this Act for law
			 enforcement purposes in order to detect and investigate illegal, unreported, or
			 unregulated fishing activities and to carry out the provisions of this Act. All
			 collection and sharing of information shall be in accordance with the National
			 Security Act of 1947 (50 U.S.C. 401 et seq.).(F)Information
			 sharing(i)In
			 generalSubject to clause (ii), the Secretary of Commerce,
			 through the task force under section 201, shall have authority to share
			 fisheries-related data with—(I)other Federal or
			 State government agencies;(II)foreign
			 governments;(III)the Food and
			 Agriculture Organization formed at Quebec, Canada, on October 16, 1945;
			 or(IV)the secretariat
			 or equivalent of an international fisheries management organization or
			 arrangement made pursuant to an international fishery agreement.(ii)LimitationsAn
			 entity listed under clause (i) may receive data under this subparagraph
			 if—(I)the entity has
			 policies and procedures to safeguard such data from unintended or unauthorized
			 disclosure; and(II)the exchange of
			 information is necessary—(aa)to ensure
			 compliance with any law (including regulations) enforced or administered by the
			 Secretary of Commerce;(bb)to administer or
			 enforce treaties to which the United States is a party;(cc)to administer or
			 enforce binding conservation measures adopted by any international organization
			 or arrangement to which the United States is a party;(dd)to assist in
			 investigative, judicial, or administrative enforcement proceedings in the
			 United States; or(ee)to assist in any
			 fisheries or living marine resource related law enforcement action undertaken
			 by a law enforcement agency of a foreign government, or in relation to a legal
			 proceeding undertaken by a foreign government.(d)District court
			 jurisdictionThe several district courts of the United States
			 shall have jurisdiction over any actions arising under this section. For the
			 purpose of this section, American Samoa shall be included within the judicial
			 district of the District Court of the United States for the District of Hawaii.
			 Each violation shall be a separate offense and the offense shall be deemed to
			 have been committed not only in the district where the violation first
			 occurred, but also in any other district as authorized by law. Any offenses not
			 committed in any district are subject to the venue provisions of section 3238
			 of title 18, United States Code.(e)Prohibited
			 actsFor purposes of this section and each Act to which this
			 section applies, it is unlawful for any person—(1)to violate any
			 provision of this section or any Act to which this section applies or any
			 regulation promulgated thereunder;(2)to refuse to
			 permit any authorized enforcement officer to board, search, or inspect a
			 vessel, conveyance, or shoreside facility that is subject to the person's
			 control for purposes of conducting any search, investigation, or inspection in
			 connection with the enforcement of this section or any Act to which this
			 section applies or any regulation promulgated thereunder;(3)to forcibly
			 assault, resist, oppose, impede, intimidate, or interfere with any such
			 authorized officer in the conduct of any search, investigation, or inspection
			 described in paragraph (2);(4)to resist a lawful
			 arrest for any act prohibited by this section or any Act to which this section
			 applies;(5)to interfere with,
			 delay, or prevent, by any means, the apprehension, arrest, or detection of
			 another person, knowing that such person has committed any act prohibited by
			 this section or any Act to which this section applies;(6)to forcibly
			 assault, resist, oppose, impede, intimidate, sexually harass, bribe, or
			 interfere with any observer on a vessel under this section or any Act to which
			 this section applies, or any data collector employed by or under contract to
			 the National Marine Fisheries Service to carry out responsibilities under this
			 section or any Act to which this section applies;(7)to import, export,
			 transport, sell, receive, acquire, or purchase in interstate or foreign
			 commerce any fish or fish product taken, possessed, transported, or sold in
			 violation of any treaty or binding conservation measure adopted pursuant to an
			 international agreement or organization to which the United States is a party;
			 or(8)to make or submit
			 any false record, account, or label for, or any false identification of, any
			 fish or fish product (including false identification of the species, harvesting
			 vessel or nation, or the location where harvested) which has been, or is
			 intended to be imported, exported, transported, sold, offered for sale,
			 purchased, or received in interstate or foreign commerce.(f)RegulationsThe
			 Secretary of Commerce may promulgate such regulations, in accordance with
			 section 553 of title 5, United States Code, as may be necessary to carry out
			 this section or any Act to which this section applies.102.Conforming,
			 minor, and technical amendments(a)High Seas
			 Driftnet Fishing Moratorium Protection Act(1)Section 606 of the
			 High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C. 1826g)
			 is amended—(A)by inserting
			 (a) Detecting,
			 Monitoring, and Preventing Violations.— before
			 The President; and(B)by adding at the
			 end the following:(b)EnforcementThis
				Act shall be enforced under section 101 of the
				International Fisheries Stewardship and
				Enforcement
				Act..(2)Section 607(2) of
			 the High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C.
			 1826h(2)) is amended by striking whose vessels
			 and inserting that.(3)Section 609(a) of
			 the High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C.
			 1826j(a)) is amended to read as follows:(a)Identification(1)In
				generalThe Secretary shall identify, and list in the report
				under section 607, a nation if that nation is engaged, or has been engaged at
				any time during the preceding 3 years, in illegal, unreported, or unregulated
				fishing and—(A)such fishing
				undermines the effectiveness of measures required under the relevant
				international fishery management organization;(B)the relevant
				international fishery management organization has failed to implement effective
				measures to end the illegal, unreported, or unregulated fishing activity by
				vessels of that nation, or the nation is not a party to, or does not maintain
				cooperating status with, such organization; or(C)there is no
				international fishery management organization with a mandate to regulate the
				fishing activity in question.(2)Other
				identifying activitiesThe Secretary shall also identify, and
				list in the report under section 607, a nation if—(A)it is violating,
				or has violated at any time during the preceding 3 years, conservation and
				management measures required under an international fishery management
				agreement to which the United States is a party and the violations undermine
				the effectiveness of such measures, taking into account the factors described
				in paragraph (1); or(B)it is failing, or
				has failed at any time during the preceding 3 years, to effectively address or
				regulate illegal, unreported, or unregulated fishing.(3)Treatment of
				certain entities as if they were nationsWhere the provisions of
				this Act apply to the act, or failure to act, of a nation, they shall also be
				applicable, as appropriate, to any other entity that is competent to enter into
				an international fishery management
				agreement..(4)Section 609(d)(1)
			 of the High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C.
			 1826j(d)(1)) is amended by striking of its fishing vessels each
			 place it appears.(5)Section 609(d)(2)
			 of the High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C.
			 1826j(d)(2)) is amended—(A)by striking
			 procedure for certification, and inserting
			 procedure,;(B)by striking
			 basis of fish and inserting basis, for allowing
			 importation of fish; and(C)by striking
			 harvesting nation not certified under paragraph (1) and
			 inserting nation issued a negative certification under paragraph
			 (1).(6)Section 610(a)(1)
			 of the High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C.
			 1826k(a)(1)) is amended—(A)by striking
			 calendar year and inserting 3 years; and(B)by striking
			 practices; and inserting practices—.(b)Dolphin
			 Protection Consumer Information ActSection 901 of the Dolphin
			 Protection Consumer Information Act (16 U.S.C. 1385) is amended—(1)by adding at the
			 end of subsection (d) the following:(4)It is a violation
				of section 101 of the International Fisheries
				Stewardship and Enforcement Act for any person to assault,
				resist, oppose, impede, intimidate, or interfere with an authorized officer in
				the conduct of any search, investigation or inspection under this
				Act.
				and(2)by amending
			 subsection (e) to read as follows:(e)EnforcementThis
				Act shall be enforced under section 101 of the
				International Fisheries Stewardship and
				Enforcement
				Act..(c)North Pacific
			 Anadromous Stocks Act of 1992(1)Unlawful
			 activitiesSection 810 of the North Pacific Anadromous Stocks Act
			 of 1992 (16 U.S.C.
			 5009) is amended—(A)by striking
			 purchases in paragraph (5) and inserting
			 purposes;(B)by striking
			 search or inspection in paragraph (5) and inserting
			 search, investigation, or inspection; and(C)by striking
			 search or inspection in paragraph (6) and inserting
			 search, investigation, or inspection.(2)Administration
			 and enforcementSection 811 of the North Pacific Anadromous
			 Stocks Act of 1992 (16 U.S.C. 5010) is amended to read
			 as follows:811.Administration
				and enforcementThis Act shall
				be enforced under section 101 of the International Fisheries Stewardship and Enforcement
				Act..(d)Pacific Salmon
			 Treaty Act of 1985(1)Section 8 of the
			 Pacific Salmon Treaty Act of 1985 (16 U.S.C. 3637) is
			 amended—(A)in subsection
			 (a)—(i)by striking
			 search or inspection in paragraph (2) and inserting
			 search, investigation, or inspection; and(ii)by striking
			 search or inspection in paragraph (3) and inserting
			 search, investigation, or inspection; and(B)by striking
			 subsections (b) through (f) and inserting the following:(b)Administration
				and enforcementThis Act shall be enforced under section 101 of
				the International Fisheries Stewardship and
				Enforcement
				Act..(2)Section
			 16(d)(2)(A) of the Pacific Salmon Treaty Act of 1985 (16 U.S.C. 3645(d)(2)(A))
			 is amended by striking and between 2002, and
			 2003.(e)South Pacific
			 Tuna Act of 1988(1)Prohibited
			 actsSection 5(a) of the South Pacific Tuna Act of 1988 (16
			 U.S.C. 973c(a)) is amended—(A)by striking
			 a search or inspection in paragraph (8) and inserting any
			 search, investigation, or inspection; and(B)by striking
			 a search or inspection in paragraph (10)(A) and inserting
			 any search, investigation, or inspection.(2)Administration
			 and enforcementThe South Pacific Tuna Act of 1988 (16 U.S.C. 973
			 et seq.) is amended by striking sections 7 and 8 (16 U.S.C. 973e and 973f) and
			 inserting the following:7.Administration
				and enforcementThis Act shall
				be enforced under section 101 of the International Fisheries Stewardship and Enforcement
				Act..(f)Antarctic Marine
			 Living Resources Convention Act of 1984(1)Unlawful
			 activitiesSection 306 of the Antarctic Marine Living Resources
			 Convention Act (16
			 U.S.C. 2435) is amended—(A)in paragraph (3),
			 by striking which he knows, or reasonably should have known,
			 was;(B)in paragraph (4),
			 by striking search or inspection and inserting search,
			 investigation, or inspection; and(C)in paragraph (5),
			 by striking search or inspection and inserting search,
			 investigation, or inspection.(2)RegulationsSection
			 307 of the Antarctic Marine Living Resources Convention Act (16 U.S.C. 2436) is
			 amended by inserting after title. the following:
			 Notwithstanding the provisions of subsections (b), (c), and (d) of
			 section
			 553 of title 5, United States Code, the Secretary of Commerce
			 may publish in the Federal Register a final rule to implement conservation
			 measures, described in section 305(a) of this Act, that are in effect for 12
			 months or less, adopted by the Commission, and not objected to by the United
			 States within the time period allotted under Article IX of the Convention. Upon
			 publication in the Federal Register, such conservation measures shall be in
			 force with respect to the United States..(3)Penalties and
			 enforcementThe Antarctic Marine Living Resources Convention Act
			 (16 U.S.C. 2431 et
			 seq.) is amended—(A)by striking
			 sections 308 and 309 (16 U.S.C. 2437 and 2438); and(B)in section 310
			 (16 U.S.C.
			 2439)—(i)by striking
			 subsections (b), (c), and (d);(ii)by redesignating
			 subsection (e) as subsection (c); and(iii)by inserting
			 after subsection (a) the following:(b)Administration
				and enforcementThis title shall be enforced under section 101 of
				the International Fisheries Stewardship and
				Enforcement
				Act..(g)Atlantic Tunas
			 Convention Act of 1975(1)ViolationsSection
			 7 of the Atlantic Tunas Convention Act of 1975 (16 U.S.C. 971e) is amended—(A)by striking
			 subsections (e) and (f); and(B)by redesignating
			 subsection (g) as subsection (e).(2)EnforcementSection
			 8 of the Atlantic Tunas Convention Act of 1975 (16 U.S.C. 971f) is amended—(A)by striking
			 subsections (a) and (c);(B)by striking
			 (b) International
			 Enforcement.— in subsection (b) and inserting
			 This Act shall be enforced under section 101 of the
			 International Fisheries Stewardship and
			 Enforcement Act.; and(C)by striking
			 shall have the authority to carry out the enforcement activities
			 specified in section 8(a) of this Act each place it appears and
			 inserting shall enforce this Act.(h)Northwest
			 Atlantic Fisheries Convention Act of 1995Section 207 of the
			 Northwest Atlantic Fisheries Convention Act of 1995 (16 U.S.C. 5606) is
			 amended—(1)in the section
			 heading, by striking AND
			 PENALTIES. and inserting AND ENFORCEMENT.;(2)in subsection
			 (a)—(A)by striking
			 search or inspection in paragraph (2) and inserting
			 search, investigation, or inspection; and(B)by striking
			 search or inspection in paragraph (3) and inserting
			 search, investigation, or inspection; and(3)by striking
			 subsections (b) through (f) and inserting the following:(b)Administration
				and enforcementThis title shall be enforced under section 101 of
				the International Fisheries Stewardship and
				Enforcement
				Act..(i)Western and
			 Central Pacific Fisheries Convention Implementation Act(1)Administration
			 and enforcementSection 506(c) of the Western and Central Pacific
			 Fisheries Convention Implementation Act (16 U.S.C. 6905(c)) is amended to
			 read as follows:(c)Administration
				and enforcementThis title shall be enforced under section 101 of
				the International Fisheries Stewardship and
				Enforcement
				Act..(2)Prohibited
			 actsSection 507(a)(2) of the Western and Central Pacific
			 Fisheries Convention Implementation Act (16 U.S.C. 6906(a)(2)) is amended by
			 striking suspension, on and inserting suspension
			 of.(j)Northern Pacific
			 Halibut Act of 1982(1)Prohibited
			 actsSection 7 of the Northern Pacific Halibut Act of 1982 (16
			 U.S.C. 773e) is amended—(A)by redesignating
			 paragraphs (1) through (6) of subsection (a), as subparagraphs (A) through (F),
			 respectively;(B)by redesignating
			 subsections (a) and (b) as paragraphs (1) and (2), respectively;(C)in paragraph
			 (1)(B), as redesignated, by striking search or inspection and
			 inserting search, investigation, or inspection; and(D)in paragraph
			 (1)(C), as redesignated, by striking search or inspection described in
			 paragraph (2) and inserting search, investigation, or inspection
			 described in subparagraph (B).(2)Administration
			 and enforcementThe Northern Pacific Halibut Act of 1982 (16
			 U.S.C. 773 et seq.) is amended—(A)by striking
			 sections 3, 9, and 10 (16 U.S.C. 773f, 773g, and 773h);
			 and(B)by striking
			 subsections (b) through (f) of section 11 (16 U.S.C. 773i) and inserting the
			 following:(b)Administration
				and enforcementThis Act shall be enforced under section 101 of
				the International Fisheries Stewardship and
				Enforcement
				Act..103.Illegal,
			 unreported, or unregulated fishing(a)Amendment of the
			 High Seas Driftnet Fishing Moratorium Protection Act(1)Section 608 of the
			 High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C. 1826i),
			 as amended by section 302(a) of this Act, is further amended by adding at the
			 end the following:(c)Vessels and
				vessel owners engaged in illegal, unreported, or unregulated
				fishingThe Secretary may—(1)develop, maintain,
				and make public a list of vessels and vessel owners engaged in illegal,
				unreported, or unregulated fishing, including vessels or vessel owners
				identified by an international fishery management organization or arrangement
				made pursuant to an international fishery agreement, whether or not the United
				States is a party to such organization or arrangement;(2)take appropriate
				action against listed vessels and vessel owners, including action against fish,
				fish parts, or fish products from such vessels, in accordance with applicable
				United States law and consistent with applicable international law, including
				principles, rights, and obligations established in applicable international
				fishery management and trade agreements; and(3)provide
				notification to the public of vessels and vessel owners identified by
				international fishery management organizations or arrangements made pursuant to
				an international fishery agreement as having been engaged in illegal,
				unreported, or unregulated fishing, as well as any measures adopted by such
				organizations or arrangements to address illegal, unreported, or unregulated
				fishing.(d)Restrictions on
				port access or useAction taken by the Secretary under subsection
				(c)(2) that includes measures to restrict use of or access to ports or port
				services shall apply to all ports of the United States and its
				territories.(e)RegulationsThe
				Secretary may promulgate regulations to implement subsections (c) and
				(d)..(2)Section 609 of the
			 High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C. 1826j) is
			 amended—(A)in subsection
			 (d)(3)(A)(i), by striking that has not been certified by the Secretary
			 under this subsection, or; and(B)in subsection
			 (e)(3)—(i)by striking
			 and at the end of subparagraph (B);(ii)by striking
			 agreement. and inserting agreement; and;
			 and(iii)by adding at the
			 end the following:(D)to the extent
				possible—(i)fishing activities
				conducted in waters under the jurisdiction of a nation without permission of
				that nation; and(ii)fishing
				activities conducted in contravention of a nation's laws (including
				regulations), including fishing activity that has not been reported or that has
				been misreported to the relevant national authority of a nation in
				contravention of that nation's laws (including
				regulations)..(3)Section 610(c)(5)
			 of the High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C.
			 1826k(c)(5)) is amended by striking that has not been certified by the
			 Secretary under this subsection, or.(b)Amendment of the
			 High Seas Driftnet Fisheries Enforcement Act(1)Section 101 of the
			 High Seas Driftnet Fisheries Enforcement Act (16 U.S.C. 1826a) is
			 amended—(A)in subsection (a),
			 by striking paragraph (2) and inserting the following:(2)Denial of port
				privilegesThe Secretary of the Treasury shall, in accordance
				with recognized principles of international law—(A)withhold or revoke
				the clearance required by
				section
				60105 of title 46, United States Code, for—(i)any large-scale
				driftnet fishing vessel that is documented under the law of the United States
				or of a nation included on a list published under paragraph (1); or(ii)any fishing
				vessel of a nation that receives a negative certification under section 609(d)
				or 610(c) of the High Seas Driftnet Fishing Moratorium Protection Act (16
				U.S.C. 1826j(d) or 1826k(c)); and(B)deny entry of that
				vessel to any place in the United States and to the navigable waters of the
				United States, except for the purpose of inspecting the vessel, conducting an
				investigation, or taking other appropriate enforcement
				action.;
				and(B)in subsection
			 (b)—(i)by striking
			 or illegal, unreported, or unregulated fishing each place it
			 appears in paragraphs (1) and (2);(ii)by striking
			 paragraph (3)(A) and inserting the following:(A)ProhibitionThe
				President shall direct the Secretary of the Treasury to prohibit the
				importation into the United States of fish and fish products and sport fishing
				equipment (as that term is defined in section 4162 of the Internal Revenue Code
				of 1986 (26 U.S.C. 4162)) from a nation—(i)upon receipt of
				notification of the identification of the nation under paragraph (1)(A);(ii)if the
				consultations with the government of the nation under paragraph (2) are not
				satisfactorily concluded within ninety days; or(iii)upon receipt of
				notification of a negative certification under section 609(d)(1) or 610(c)(1)
				of the High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C.
				1826j(d)(1) and
				1826k(c)(1)).;(iii)by inserting
			 or after issuing a negative certification under section 609(d)(1) or
			 610(c)(1) of the High Seas Driftnet Fishing Moratorium Protection Act
			 (16 U.S.C.
			 1826j(d)(1) and 1826k(c)(1)), after paragraph
			 (1), in paragraph (4)(A); and(iv)by striking
			 paragraph (4)(A)(i) and inserting the following:(i)any prohibition
				established under paragraph (3) is insufficient to cause that nation—(I)to terminate
				large-scale driftnet fishing conducted by its nationals and vessels beyond the
				exclusive economic zone of any nation;(II)to address
				illegal, unreported, or unregulated fishing activities for which a nation has
				been identified under section 609 of the High Seas Driftnet Fishing Moratorium
				Protection Act (16 U.S.C. 1826j); or(III)to address
				bycatch of a protected living marine resource for which a nation has been
				identified under section 610 of such Act (16 U.S.C. 1826k);
				or.(2)Section 102 of the
			 High Seas Driftnet Fisheries Enforcement Act (16 U.S.C. 1826b) is amended by
			 striking such nation has terminated large-scale driftnet fishing or
			 illegal, unreported, or unregulated fishing by its nationals and vessels beyond
			 the exclusive economic zone of any nation. and
			 insertingsuch
			 nation—(1)has terminated
				large-scale driftnet fishing by its nationals and vessels beyond the exclusive
				economic zone of any nation;(2)has addressed
				illegal, unreported, or unregulated fishing activities for which a nation has
				been identified under section 609 of the High Seas Driftnet Fishing Moratorium
				Protection Act (16
				U.S.C. 1826j); or(3)has addressed
				bycatch of a protected living marine resource for which a nation has been
				identified under section 610 of the High Seas Driftnet Fishing Moratorium
				Protection Act (16 U.S.C.
				1826k)..104.LiabilityAny claims arising from the actions of any
			 officer, authorized by the Secretary of Commerce or the Secretary of the
			 department in which the Coast Guard is operating to enforce the provisions of
			 this Act or any Act to which this Act applies, taken pursuant to any scheme for
			 at-sea boarding and inspection authorized under any international agreement to
			 which the United States is a party may be pursued under
			 chapter 171 of title 28,
			 United States Code, or such other legal authority as may be pertinent.IILaw enforcement
			 and international operations201.International
			 fisheries enforcement(a)Establishment of
			 international fisheries enforcement task force(1)In
			 generalNot later than 12 months after the date of enactment of
			 this Act, the Secretary of Commerce shall establish, through the National
			 Marine Fisheries Service's international enforcement program, an interagency
			 International Fisheries Enforcement Task Force.(2)PurposesThe
			 purposes of the task force shall be—(A)to detect and
			 investigate illegal, unreported, or unregulated fishing activity and
			 trafficking in the resulting fish or fish product; and(B)to enforce the
			 provisions of this Act or any Act to which section 101 applies.(3)MembershipThe
			 task force shall include permanent representation from—(A)the National
			 Marine Fisheries Service's international enforcement program;(B)the U.S. Coast
			 Guard;(C)U.S. Customs and
			 Border Protection;(D)the U.S. Food and
			 Drug Administration; and(E)such other Federal
			 agencies as the Secretary considers appropriate and necessary to carry out the
			 purposes under paragraph (2).(b)Task force
			 organization(1)Staffing and
			 other resourcesThe Secretary of Commerce and the head of each
			 department and agency identified under subsection (a)(3) shall—(A)by agreement, on a
			 reimbursable basis or otherwise, provide permanent representation to the task
			 force;(B)by agreement, on a
			 reimbursable basis or otherwise, share personnel, services, equipment
			 (including aircraft and vessels), and facilities with the task force for the
			 purposes under subsection (a)(2); and(C)to the extent
			 possible, and consistent with other applicable law, extend the authorities
			 provided under their enabling legislation to the other departments and agencies
			 participating in the task force.(2)BudgetThe
			 Secretary of Commerce and the head of each department and agency providing
			 personnel for the task force, at their discretion, may develop interagency
			 plans and budgets and engage in interagency financing for such purposes.(3)5-year strategic
			 planNot later than 180 days after the date on which the task
			 force is established under subsection (a), the Secretary of Commerce shall
			 develop a 5-year strategic plan for guiding interagency and intergovernmental
			 international fisheries enforcement efforts to carry out the provisions of this
			 Act. The Secretary shall update the plan periodically as necessary, but at
			 least once every 5 years.(4)Cooperative
			 activitiesThe Secretary, in coordination with the head of each
			 department and agency providing personnel for the task force—(A)may conduct one or
			 more joint operations for the purposes under subsection (a)(2);(B)shall, to the
			 maximum extent permissible under law, create and participate in committees or
			 other working groups with other Federal, State, or local governments, and with
			 the governments of other nations for the purposes under subsection
			 (a)(2);(C)may enter into
			 agreements with other Federal, State, or local governments, and with the
			 governments of other nations, on a reimbursable basis or otherwise, for the
			 purposes under subsection (a)(2).(c)Powers of
			 authorized officersNotwithstanding any other provision of law,
			 while operating under an agreement with the Secretary of Commerce entered into
			 under section 101, or while conducting a joint operation under subsection
			 (b)(4) of this section, each authorized officer shall have the powers and
			 authority provided in section 101.202.International
			 cooperation and assistance(a)International
			 cooperation and assistanceThe Secretary of Commerce may provide
			 international cooperation and assistance for international capacity building
			 efforts.(b)Authorized
			 activitiesIn carrying out this section, the Secretary
			 may—(1)provide technical
			 expertise to other nations to assist them in addressing illegal, unreported, or
			 unregulated fishing activities;(2)provide technical
			 expertise to other nations to assist them in reducing the loss and
			 environmental impacts of derelict fishing gears, reducing the bycatch of living
			 marine resources, and promoting international marine resource
			 conservation;(3)provide technical
			 expertise, and training, in cooperation with the International Fisheries
			 Enforcement Task Force under section 201 of this Act, to other nations to aid
			 them in building capacity for enhanced fisheries management, fisheries
			 monitoring, catch and trade tracking activities, enforcement, and international
			 marine resource conservation;(4)establish
			 partnerships with other Federal agencies, as appropriate, to ensure that
			 fisheries development assistance to other nations is directed toward efforts
			 that promote sustainable fisheries; and(5)conduct outreach
			 and education efforts in order to promote public and private sector awareness
			 of international fisheries sustainability issues, including the need to combat
			 illegal, unreported, or unregulated fishing activity and to promote
			 international marine resource conservation.(c)GuidelinesThe
			 Secretary may establish guidelines as necessary to implement this
			 section.IIIMiscellaneous
			 amendments301.Atlantic Tunas
			 Convention Act of 1975Section
			 6 of the Atlantic Tunas Convention Act of 1975 (16 U.S.C. 971d(c)(2)) is
			 amended—(1)by inserting
			 (A) after (2);(2)by striking
			 (A) submission and inserting the
			 presentation;(3)by striking
			 arguments, and (B) oral presentation at a public hearing. Such
			 and inserting written or oral statements at a public hearing. After
			 consideration of such presentations, the; and(4)by adding at the
			 end thereof the following:(B)The Secretary may
				issue final regulations to implement Commission recommendations referred to in
				paragraph (1) of this subsection concerning trade restrictive measures against
				nations or fishing entities without regard to the requirements of subparagraph
				(A) of this paragraph and subsections (b) and (c) of
				section
				553 of title 5, United States
				Code..302.Data
			 sharing(a)High Seas
			 Driftnet Fishing Moratorium Protection ActSection 608 of the
			 High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C. 1826i)
			 is amended—(1)by inserting
			 (a) In
			 general.— before The Secretary,;(2)by striking
			 organizations the first place it appears and inserting,
			 organizations, or arrangements made pursuant to an international fishery
			 agreement (as defined in section 3(24) of the Magnuson-Stevens Fishery
			 Conservation and Management Act (16 U.S.C. 1802(24))),;(3)by striking
			 and after the semicolon in paragraph (3);(4)by striking
			 territories. in paragraph (4) and inserting territories;
			 and; and(5)by adding at the
			 end thereof the following:(5)urging other
				nations, through the regional fishery management organizations of which the
				United States is a member, bilaterally and otherwise to seek and foster the
				sharing of accurate, relevant, and timely information—(A)to improve the
				scientific understanding of marine ecosystems;(B)to improve
				fisheries management decisions;(C)to promote the
				conservation of protected living marine resources;(D)to combat illegal,
				unreported, and unregulated fishing; and(E)to improve
				compliance with conservation and management measures in international
				waters.(b)Information
				sharingIn carrying out this section, the Secretary may disclose,
				as necessary and appropriate, information to the Food and Agriculture
				Organization formed at Quebec, Canada, on October 16, 1945, international
				fishery management organizations, or arrangements made pursuant to an
				international fishery agreement, if such organizations or arrangements have
				policies and procedures to safeguard such information from unintended or
				unauthorized
				disclosure..(b)Conforming
			 amendmentSection 402(b)(1) of the Magnuson-Stevens Fishery
			 Conservation and Management Act (16 U.S.C. 1881a(b)(1)) is
			 amended—(1)by striking
			 or after the semicolon in subparagraph (G);(2)by redesignating
			 subparagraph (H) as subparagraph (J); and(3)by inserting after
			 subparagraph (G) the following:(H)to the Food and
				Agriculture Organization formed at Quebec, Canada, on October 16, 1945,
				international fishery management organizations, or arrangements made pursuant
				to an international fishery agreement as provided under section 608(b) of the
				High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C.
				1826i(b));(I)to any other
				Federal or State government agency, foreign government, the Food and
				Agriculture Organization formed at Quebec, Canada, on October 16, 1945, or the
				secretariat or equivalent of an international fisheries management organization
				or arrangement made pursuant to an international fishery agreement, as provided
				under section 101(c)(9) of the International
				Fisheries Stewardship and Enforcement Act;
				or.303.Permits under
			 the High Seas Fishing Compliance Act of 1995Section 104(f) of the High Seas Fishing
			 Compliance Act (16
			 U.S.C. 5503(f)) is amended to read as follows:(f)ValidityA
				permit issued under this section is void if—(1)1 or more permits
				or authorizations required for a vessel to fish, in addition to a permit issued
				under this section, expire, are revoked, or are suspended; or(2)the vessel is no
				longer eligible for United States documentation, such documentation is revoked
				or denied, or the vessel is deleted from such
				documentation..304.Committee on
			 scientific cooperation for Pacific salmon agreementSection 11 of the Pacific Salmon Treaty Act
			 of 1985 (16 U.S.C.
			 3640) is amended—(1)by redesignating subsections (c) and (d) as
			 subsections (d) and (e), respectively;(2)by inserting after subsection (b) the
			 following:(c)Compensation of
				Committee on scientific cooperation membersMembers of the
				Committee on Scientific Cooperation who are not State or Federal employees
				shall receive compensation at a rate equivalent to the rate payable for level
				IV of the Executive Schedule under
				section
				5315 of title 5, United States Code, when engaged in actual
				performance of duties for the
				Commission.;
				and(3)by striking
			 71 in subsection (e), as redesignated, and inserting
			 171.IVImplementation of
			 the Antigua Convention401.Short title;
			 references to the Tuna Conventions Act of 1950(a)Short
			 titleThis title may be cited as the Antigua Convention Implementing Act of
			 2013.(b)References to
			 the Tuna Conventions Act of 1950Except as otherwise expressly
			 provided, whenever in this title an amendment or repeal is expressed in terms
			 of an amendment to, or repeal of, a section or other provision, the reference
			 shall be considered to be made to a section or other provision of the Tuna
			 Conventions Act of 1950 (16 U.S.C. 951 et seq.).402.DefinitionsSection 2 (16 U.S.C. 951) is amended to read as
			 follows:2.DefinitionsIn this Act:(1)Antigua
				conventionThe term Antigua Convention means the
				Convention for the Strengthening of the Inter-American Tropical Tuna Commission
				Established by the 1949 Convention Between the United States of America and the
				Republic of Costa Rica, signed at Washington, November 14, 2003.(2)CommissionThe
				term Commission means the Inter-American Tropical Tuna Commission
				provided for by the Convention.(3)ConventionThe
				term Convention means—(A)the Convention for
				the Establishment of an Inter-American Tropical Tuna Commission, signed at
				Washington, May 31, 1949, by the United States of America and the Republic of
				Costa Rica;(B)the Antigua
				Convention, upon its entry into force for the United States, and any amendments
				thereto that are in force for the United States; or(C)both subparagraphs
				(A) and (B), as the context requires.(4)ImportThe
				term import means to land on, bring into, or introduce into, or
				attempt to land on, bring into, or introduce into, any place subject to the
				jurisdiction of the United States, whether or not such landing, bringing, or
				introduction constitutes an importation within the meaning of the customs laws
				of the United States.(5)PersonThe
				term person means an individual, partnership, corporation, or
				association subject to the jurisdiction of the United States.(6)United
				StatesThe term United States includes all areas
				under the sovereignty of the United States.(7)United States
				CommissionersThe term United States Commissioners
				means the members of the Commission.(8)United States
				SectionThe term United States Section means the
				United States Commissioners to the Commission and a designee of the Secretary
				of
				State..403.Commissioners;
			 number, appointment, and qualificationsSection 3 (16 U.S.C. 952) is amended to read as
			 follows:3.Commissioners(a)CommissionersThe
				United States shall be represented on the Commission by 5 United States
				Commissioners. The President shall appoint individuals to serve on the
				Commission at the pleasure of the President. In making the appointments, the
				President shall select Commissioners from among individuals who are
				knowledgeable or experienced concerning highly migratory fish stocks in the
				eastern tropical Pacific Ocean, 1 of which shall be an officer or employee of
				the Department of Commerce, 1 of which shall be the chairman or a member of the
				Western Pacific Fishery Management Council, and 1 of which shall be the
				chairman or a member of the Pacific Fishery Management Council. Not more than 2
				Commissioners may be appointed who reside in a State other than a State whose
				vessels maintain a substantial fishery in the area of the Convention.(b)Alternate United
				States commissionersThe Secretary of State, in consultation with
				the Secretary, may designate from time to time and for periods of time deemed
				appropriate Alternate United States Commissioners to the Commission. Any
				Alternate United States Commissioner may exercise, at any meeting of the
				Commission or of the General Advisory Committee or Scientific Advisory
				Subcommittee established pursuant to section 4(b), all powers and duties of a
				United States Commissioner in the absence of any Commissioner appointed
				pursuant to subsection (a) of this section for whatever reason. The number of
				such Alternate United States Commissioners that may be designated for any such
				meeting shall be limited to the number of United States Commissioners appointed
				pursuant to subsection (a) of this section who will not be present at such
				meeting.(c)Administrative
				matters(1)Employment
				statusIndividuals serving as such Commissioners, other than
				officers or employees of the United States Government, shall not be considered
				Federal employees except for the purposes of injury compensation or tort claims
				liability as provided in
				chapter
				81 of title 5, United States Code, and chapter 171 of title 28,
				United States Code.(2)CompensationThe
				United States Commissioners or Alternate United States Commissioners, although
				officers of the United States while so serving, shall receive no compensation
				for their services as such United States Commissioners or Alternate United
				States Commissioners.(3)Travel
				expenses(A)The Secretary of
				State shall pay the necessary travel expenses of United States Commissioners
				and Alternate United States Commissioners to meetings of the Commission and
				other meetings the Secretary deems necessary to fulfill their duties, in
				accordance with the Federal Travel Regulations and sections 5701, 5702, 5704
				through 5708, and 5731 of title 5, United States Code.(B)The Secretary may
				reimburse the Secretary of State for amounts expended by the Secretary of State
				under this
				subsection..404.General
			 advisory committee and scientific advisory subcommitteeSection 4 (16 U.S.C. 953) is amended—(1)by striking
			 subsection (a) and inserting the following:(a)General advisory
				committee(1)Appointments;
				public participation(A)AppointmentsThe
				Secretary, in consultation with the Secretary of State, shall appoint a General
				Advisory Committee which shall consist of not more than 25 individuals who
				shall be representative of the various groups concerned with the fisheries
				covered by the Convention, including nongovernmental conservation
				organizations, providing to the maximum extent practicable an equitable balance
				among such groups. Members of the General Advisory Committee will be eligible
				to participate as members of the U.S. delegation to the Commission and its
				working groups to the extent the Commission rules and space for delegations
				allow.(B)Additional
				membersThe chair of the Pacific Fishery Management Council's
				Advisory Subpanel for Highly Migratory Fisheries and the chair of the Western
				Pacific Fishery Management Council's Advisory Committee shall be members of the
				General Advisory Committee by virtue of their positions in those
				Councils.(C)TermsEach
				member of the General Advisory Committee appointed under subparagraph (A) shall
				serve for a term of 3 years and shall be eligible for reappointment.(D)Non-executive
				meetings of the United States SectionThe General Advisory
				Committee shall be invited to attend all non-executive meetings of the United
				States Section and at such meetings shall be given opportunity to examine and
				to be heard on all proposed programs of investigation, reports,
				recommendations, and regulations of the Commission.(E)Public
				participationThe General Advisory Committee shall determine its
				organization, and prescribe its practices and procedures for carrying out its
				functions under this chapter, the Magnuson-Stevens Fishery Conservation and
				Management Act (16 U.S.C. 1801 et seq.), and the Convention. The General
				Advisory Committee shall publish and make available to the public a statement
				of its organization, practices and procedures. Meetings of the General Advisory
				Committee, except when in executive session, shall be open to the public, and
				prior notice of meetings shall be made public in timely fashion. The General
				Advisory Committee shall not be subject to the Federal Advisory Committee Act (5 U.S.C.
				App.).(2)Information
				sharingThe Secretary and the Secretary of State shall furnish
				the General Advisory Committee with relevant information concerning fisheries
				and international fishery agreements.(3)Administrative
				matters(A)In
				generalThe Secretary shall provide to the General Advisory
				Committee in a timely manner such administrative and technical support services
				as are necessary for its effective functioning.(B)CompensationAn
				individual appointed to serve as a member of the General Advisory
				Committee—(i)shall serve
				without pay, but while away from home or regular place of business to attend
				meetings of the General Advisory Committee shall be allowed travel expenses,
				including per diem in lieu of subsistence, in the same manner as a person
				employed intermittently in the Government service is allowed expenses under
				section
				5703 of title 5, United States Code; and(ii)shall not be
				considered a Federal employee except for the purposes of injury compensation or
				tort claims liability as provided in
				chapter
				81 of title 5, United States Code, and
				chapter 171 of title 28,
				United States Code.;
				and(2)by striking so
			 much of subsection (b) as precedes paragraph (2) and inserting the
			 following:(b)Scientific
				Advisory Subcommittee(c)In
				generalThe Secretary, in consultation with the Secretary of
				State, shall appoint a Scientific Advisory Subcommittee of not less than 5 nor
				more than 15 qualified scientists with balanced representation from the public
				and private sectors, including nongovernmental conservation
				organizations..405.RulemakingSection 6 (16 U.S.C. 955) is amended—(1)by striking the
			 section heading and inserting the following:6.Rulemaking;
				and(2)by striking
			 subsections (a) and (b) and inserting the following:(a)RegulationsThe
				Secretary, in consultation with the Secretary of State and, with respect to
				enforcement measures, the Secretary of the Department in which the Coast Guard
				is operating, may promulgate such regulations as may be necessary to carry out
				the United States international obligations under the Convention and this Act,
				including recommendations and decisions adopted by the Commission. In cases
				where the Secretary has discretion in the implementation of one or more
				measures adopted by the Commission that would govern fisheries under the
				authority of a Regional Fishery Management Council, the Secretary may, to the
				extent practicable within the implementation schedule of the Convention and any
				recommendations and decisions adopted by the Commission, promulgate such
				regulations in accordance with the procedures established by the
				Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et
				seq.).(b)JurisdictionThe
				Secretary may promulgate regulations applicable to all vessels and persons
				subject to the jurisdiction of the United States, including United States flag
				vessels wherever they may be operating, on such date as the Secretary shall
				prescribe..406.Prohibited
			 actsSection 8 (16 U.S.C. 957) is
			 amended to read as follows:8.Prohibited
				actsIt is unlawful for any
				person—(1)to violate any
				provision of this chapter or any regulation or permit issued pursuant to this
				Act;(2)to use any fishing
				vessel to engage in fishing after the revocation, or during the period of
				suspension, of an applicable permit issued pursuant to this Act;(3)to refuse to
				permit any officer authorized to enforce the provisions of this Act (as
				provided for in section 10) to board a fishing vessel subject to such person's
				control for the purposes of conducting any search, investigation or inspection
				in connection with the enforcement of this Act or any regulation, permit, or
				the Convention;(4)to forcibly
				assault, resist, oppose, impede, intimidate, sexually harass, bribe, or
				interfere with any such authorized officer in the conduct of any search,
				investigations or inspection in connection with the enforcement of this Act or
				any regulation, permit, or the Convention;(5)to resist a lawful
				arrest for any act prohibited by this Act;(6)to ship,
				transport, offer for sale, sell, purchase, import, export, or have custody,
				control, or possession of, any fish taken or retained in violation of this Act
				or any regulation, permit, or agreement referred to in paragraph (1) or
				(2);(7)to interfere with,
				delay, or prevent, by any means, the apprehension or arrest of another person,
				knowing that such other person has committed any act prohibited by this
				section;(8)to knowingly and
				willfully submit to the Secretary false information regarding any matter that
				the Secretary is considering in the course of carrying out this Act;(9)to forcibly
				assault, resist, oppose, impede, intimidate, sexually harass, bribe, or
				interfere with any observer on a vessel under this Act, or any data collector
				employed by the National Marine Fisheries Service or under contract to any
				person to carry out responsibilities under this Act;(10)to engage in
				fishing in violation of any regulation adopted pursuant to section 6 of this
				Act;(11)to ship,
				transport, purchase, sell, offer for sale, import, export, or have in custody,
				possession, or control any fish taken or retained in violation of such
				regulations;(12)to fail to make,
				keep, or furnish any catch returns, statistical records, or other reports as
				are required by regulations adopted pursuant to this Act to be made, kept, or
				furnished;(13)to fail to stop a
				vessel upon being hailed and instructed to stop by a duly authorized official
				of the United States; or(14)to import, in
				violation of any regulation adopted pursuant to section 6 of this Act, any fish
				in any form of those species subject to regulation pursuant to a
				recommendation, resolution, or decision of the Commission, or any tuna in any
				form not under regulation but under investigation by the Commission, during the
				period such fish have been denied entry in accordance with the provisions of
				section 6 of this Act, unless such person provides such proof as the Secretary
				of Commerce may require that a fish described in this paragraph offered for
				entry into the United States is not ineligible for such entry under the terms
				of section 6 of this
				Act..407.EnforcementSection 10 (16 U.S.C. 959) is amended to read as
			 follows:10.EnforcementThis Act shall be enforced under section 101
				of the International Fisheries Stewardship
				and Enforcement
				Act..408.Reduction of
			 bycatchSection 15 (16 U.S.C.
			 962) is amended by striking vessel and inserting
			 vessels.409.Repeal of
			 Eastern Pacific Tuna Licensing Act of 1984The Eastern Pacific Tuna Licensing Act of
			 1984 (16 U.S.C. 972
			 et seq.) is repealed.1.Short title; table of
			 contents(a)Short
			 titleThis Act may be cited
			 as the International Fisheries
			 Stewardship and Enforcement Act.(b)Table of
			 contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of
				contents.TITLE I—Administration and
				enforcement of certain fishery and related statutesSec. 101. Authority of the Secretary of
				Commerce to enforce statutes.Sec. 102. Conforming, minor, and technical
				amendments.Sec. 103. Illegal, unreported, or unregulated
				fishing.Sec. 104. Liability.TITLE II—Law enforcement and
				international operationsSec. 201. International fisheries
				enforcement.Sec. 202. International cooperation and
				assistance.TITLE III—Miscellaneous
				amendmentsSec. 301. Atlantic Tunas Convention Act of
				1975.Sec. 302. Data sharing.Sec. 303. Permits under the High Seas Fishing
				Compliance Act of 1995.Sec. 304. Committee on scientific cooperation
				for Pacific salmon agreement.TITLE IV—Implementation of the
				Antigua ConventionSec. 401. Short title; references to the Tuna
				Conventions Act of 1950.Sec. 402. Definitions.Sec. 403. Commissioners; number, appointment,
				and qualifications.Sec. 404. General advisory committee and
				scientific advisory subcommittee.Sec. 405. Rulemaking.Sec. 406. Prohibited acts.Sec. 407. Enforcement.Sec. 408. Reduction of bycatch.Sec. 409. Repeal of Eastern Pacific Tuna
				Licensing Act of 1984.Sec. 410. Conforming amendments to the Marine
				Mammal Protection Act of 1972.IAdministration and
			 enforcement of certain fishery and related statutes101.Authority of the
			 Secretary of Commerce to enforce statutes(a)In general(1)EnforcementThe
			 Secretary of Commerce and the Secretary of the department in which the Coast
			 Guard is operating shall enforce the Acts to which this section applies in
			 accordance with the provisions of this section.(2)Nondepartmental
			 resourcesThe Secretary of Commerce may, by agreement, on a
			 reimbursable basis or otherwise, utilize the personnel services, equipment
			 (including aircraft and vessels), and facilities of any other Federal agency,
			 including all elements of the Department of Defense, and of any State agency,
			 in carrying out this section.(3)ApplicationThis
			 section applies to—(A)the High Seas Driftnet
			 Fishing Moratorium Protection Act (16 U.S.C. 1826d et
			 seq.);(B)the Pacific Salmon Treaty
			 Act of 1985 (16
			 U.S.C. 3631 et seq.);(C)the Dolphin Protection
			 Consumer Information Act (16 U.S.C. 1385);(D)the Tuna Conventions Act
			 of 1950 (16 U.S.C.
			 951 et seq.);(E)the North Pacific
			 Anadromous Stocks Act of 1992 (16 U.S.C. 5001 et seq.);(F)the South Pacific Tuna
			 Act of 1988 (16
			 U.S.C. 973 et seq.);(G)the Antarctic Marine
			 Living Resources Convention Act of 1984 (16 U.S.C. 2431 et seq.);(H)the Atlantic Tunas
			 Convention Act of 1975 (16 U.S.C. 971 et seq.);(I)the Northwest Atlantic
			 Fisheries Convention Act of 1995 (16 U.S.C. 5601 et seq.);(J)the Western and Central
			 Pacific Fisheries Convention Implementation Act (16 U.S.C. 6901 et
			 seq.);(K)the Northern Pacific
			 Halibut Act of 1982 (16 U.S.C. 773 et seq.);(L)the
			 Antigua Convention Implementing Act of
			 2013; and(M)any other Act in pari
			 materia, so designated by the Secretary after notice and an opportunity for a
			 hearing.(b)Administration and
			 enforcementThe Secretary of Commerce shall prevent any person
			 from violating any Act to which this section applies in the same manner, by the
			 same means, and with the same jurisdiction, powers, and duties as though
			 sections 308 through 311 of the Magnuson-Stevens Fishery Conservation and
			 Management Act (16 U.S.C. 1858 through 1861) were incorporated into and made a
			 part of each such Act. Except as provided in subsection (c), any person that
			 violates any Act to which this section applies shall be subject to the
			 penalties, and entitled to the privileges and immunities, provided in the
			 Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et
			 seq.) in the same manner and by the same means as though
			 sections 308 through 311 of that Act (16 U.S.C. 1858 through 1861) were
			 incorporated into and made a part of each such Act.(c)Special rules(1)In
			 generalNotwithstanding the incorporation by reference of certain
			 sections of the Magnuson-Stevens Fishery Conservation and Management Act under
			 subsection (b), if there is a conflict between a provision of this subsection
			 and the corresponding provision of any section of the Magnuson-Stevens Fishery
			 Conservation and Management Act so incorporated, the provision of this
			 subsection shall apply.(2)Additional enforcement
			 authorityIn addition to the powers of officers authorized
			 pursuant to subsection (b), any officer who is authorized by the Secretary, or
			 the head of any Federal or State agency that has entered into an agreement with
			 the Secretary under subsection (a) to enforce the provisions of any Act to
			 which this section applies may, with the same jurisdiction, powers, and duties
			 as though section 311 of the Magnuson-Stevens Fishery Conservation and
			 Management Act (16
			 U.S.C. 1861) were incorporated into and made a part of each
			 such Act—(A)search or inspect any
			 facility or conveyance used or employed in, or which reasonably appears to be
			 used or employed in, the storage, processing, transport, or trade of fish or
			 fish products;(B)inspect records
			 pertaining to the storage, processing, transport, or trade of fish or fish
			 products;(C)detain, for a period of
			 up to 14 days, any shipment of fish or fish product imported into, landed on,
			 introduced into, exported from, or transported within the jurisdiction of the
			 United States, or, if such fish or fish product is deemed to be perishable,
			 sell and retain the proceeds therefrom for a period of up to 14 days;(D)carry firearms and make
			 an arrest, in accordance with any guidelines which may be issued by the
			 Attorney General, for any offense under the laws of the United States committed
			 in the officer's presence, or for the commission of any felony under the laws
			 of the United States, if the officer has reasonable grounds to believe that the
			 person to be arrested has committed or is committing a felony;(E)search and seize, in
			 accordance with any guidelines which may be issued by the Attorney General;
			 and(F)execute and serve any
			 subpoena, arrest warrant, search warrant issued in accordance with rule 41 of
			 the Federal Rules of Criminal Procedure, or other warrant or civil or criminal
			 process issued by any officer or court of competent jurisdiction.(3)Northern Pacific
			 Halibut Act of 1982Notwithstanding the provisions of subsection
			 (b)—(A)any person who is found
			 by the Secretary, after notice and opportunity for a hearing in accordance with
			 section 554 of title 5, United States Code, to have committed an act prohibited
			 under section 7 of the Northern Pacific Halibut Act of 1982 (16 U.S.C. 773e)
			 shall be liable to the United States for a civil penalty under section 8 of
			 that Act (16 U.S.C. 773f);(B)any act prohibited under
			 subparagraphs (B), (C), (D), or (F) of section 7(1) or section 7(2) of the
			 Northern Pacific Halibut Act of 1982 (16 U.S.C. 773e) is punishable under
			 section 9 of that Act (16 U.S.C. 773g); and(C)the Secretary, in
			 cooperation with such other agencies as may be appropriate, may conduct or
			 cause to be conducted investigations in accordance with section 11(d) of the
			 Northern Pacific Halibut Act of 1982 (16 U.S.C. 773i(d)) as are deemed
			 necessary to carry out the purposes of the Northern Pacific Halibut Act of 1982
			 (16 U.S.C. 773 et seq.).(4)Information collection,
			 maintenance and use(A)In
			 generalThe Secretary of Commerce and the head of each department
			 and agency providing personnel for the task force under section 201, to the
			 maximum extent permissible under law, shall share all applicable information,
			 intelligence, and data, related to the harvest, transportation, or trade of
			 fish and fish product for the purposes under section 201(a)(2).(B)Coordination of
			 dataThe Secretary of Commerce, through the task force under
			 section 201, shall coordinate the collection, storage, analysis, and
			 dissemination of all applicable information, intelligence, and data related to
			 the harvest, transportation, or trade of fish and fish product collected or
			 maintained by a member agency of the task force.(C)ConfidentialityThe
			 Secretary of Commerce, through the task force under section 201, shall ensure
			 the protection and confidentiality required by law for information,
			 intelligence, and data related to the harvest, transportation, or trade of fish
			 and fish product obtained by the task force.(D)Data
			 standardizationThe Secretary of Commerce and the head of each
			 department and agency providing personnel for the task force, to the maximum
			 extent practicable, shall develop data standardization for fisheries related
			 data for each member agency of the task force under section 201 and with
			 international fisheries enforcement databases as appropriate.(E)Assistance from
			 intelligence communityUpon request of the Secretary of Commerce,
			 elements of the intelligence community (as defined in section 3(4) of the
			 National Security Act of 1947 (50 U.S.C. 401a(4))) shall collect
			 information related to illegal, unreported, or unregulated fishing activity
			 outside the United States about individuals who are not United States persons
			 (as defined in section 105A(c)(2) of such Act (50 U.S.C. 403–5a(c)(2))). Such
			 elements of the intelligence community shall collect and share such information
			 with the Secretary through the task force under section 201 of this Act for law
			 enforcement purposes in order to detect and investigate illegal, unreported, or
			 unregulated fishing activities and to carry out the provisions of this Act. All
			 collection and sharing of information shall be in accordance with the National
			 Security Act of 1947 (50 U.S.C. 401 et seq.).(F)Information
			 sharing(i)In
			 generalSubject to clause (ii), the Secretary of Commerce,
			 through the task force under section 201, shall have authority to share
			 fisheries-related data with—(I)other Federal or State
			 government agencies;(II)foreign
			 governments;(III)the Food and
			 Agriculture Organization formed at Quebec, Canada, on October 16, 1945;
			 or(IV)the secretariat or
			 equivalent of an international fisheries management organization or arrangement
			 made pursuant to an international fishery agreement.(ii)LimitationsAn
			 entity listed under clause (i) may receive data under this subparagraph
			 if—(I)the entity has policies
			 and procedures to safeguard such data from unintended or unauthorized
			 disclosure; and(II)the exchange of
			 information is necessary—(aa)to ensure compliance
			 with any law (including regulations) enforced or administered by the Secretary
			 of Commerce;(bb)to administer or enforce
			 treaties to which the United States is a party;(cc)to administer or enforce
			 binding conservation measures adopted by any international organization or
			 arrangement to which the United States is a party;(dd)to assist in
			 investigative, judicial, or administrative enforcement proceedings in the
			 United States; or(ee)to assist in any
			 fisheries or living marine resource related law enforcement action undertaken
			 by a law enforcement agency of a foreign government, or in relation to a legal
			 proceeding undertaken by a foreign government.(d)District court
			 jurisdictionThe several district courts of the United States
			 shall have jurisdiction over any actions arising under this section. For the
			 purpose of this section, American Samoa shall be included within the judicial
			 district of the District Court of the United States for the District of Hawaii.
			 Each violation shall be a separate offense and the offense shall be deemed to
			 have been committed not only in the district where the violation first
			 occurred, but also in any other district as authorized by law. Any offenses not
			 committed in any district are subject to the venue provisions of section 3238
			 of title 18, United States Code.(e)Prohibited
			 actsFor purposes of this section and each Act to which this
			 section applies, it is unlawful for any person—(1)to violate any provision
			 of this section or any Act to which this section applies or any regulation
			 promulgated thereunder;(2)to refuse to permit any
			 authorized enforcement officer to board, search, or inspect a vessel,
			 conveyance, or shoreside facility that is subject to the person's control for
			 purposes of conducting any search, investigation, or inspection in connection
			 with the enforcement of this section or any Act to which this section applies
			 or any regulation promulgated thereunder;(3)to forcibly assault,
			 resist, oppose, impede, intimidate, or interfere with any such authorized
			 officer in the conduct of any search, investigation, or inspection described in
			 paragraph (2);(4)to resist a lawful arrest
			 for any act prohibited by this section or any Act to which this section
			 applies;(5)to interfere with, delay,
			 or prevent, by any means, the apprehension, arrest, or detection of another
			 person, knowing that such person has committed any act prohibited by this
			 section or any Act to which this section applies;(6)to forcibly assault,
			 resist, oppose, impede, intimidate, sexually harass, bribe, or interfere with
			 any observer on a vessel under this section or any Act to which this section
			 applies, or any data collector employed by or under contract to the National
			 Marine Fisheries Service to carry out responsibilities under this section or
			 any Act to which this section applies;(7)to import, export,
			 transport, sell, receive, acquire, or purchase in interstate or foreign
			 commerce any fish or fish product taken, possessed, transported, or sold in
			 violation of any treaty or binding conservation measure adopted pursuant to an
			 international agreement or organization to which the United States is a party;
			 or(8)to make or submit any
			 false record, account, or label for, or any false identification of, any fish
			 or fish product (including false identification of the species, harvesting
			 vessel or nation, or the location where harvested) which has been, or is
			 intended to be imported, exported, transported, sold, offered for sale,
			 purchased, or received in interstate or foreign commerce.(f)RegulationsThe
			 Secretary of Commerce may promulgate such regulations, in accordance with
			 section 553 of title 5, United States Code, as may be necessary to carry out
			 this section or any Act to which this section applies.102.Conforming, minor, and
			 technical amendments(a)High Seas Driftnet
			 Fishing Moratorium Protection Act(1)Section 606 of the High
			 Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C. 1826g) is
			 amended—(A)by inserting (a)
			 Detecting, Monitoring, and
			 Preventing Violations.— before The
			 President; and(B)by adding at the end the
			 following:(b)EnforcementThis
				Act shall be enforced under section 101 of the
				International Fisheries Stewardship and
				Enforcement
				Act..(2)Section 607 of the High
			 Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C. 1826h) is amended by
			 inserting not later than June 1 after 2006,
			 and.(3)Section 607(2) of the
			 High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C.
			 1826h(2)) is amended by striking whose vessels
			 and inserting that.(4)Section 609(a) of the
			 High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C.
			 1826j(a)) is amended to read as follows:(a)Identification(1)In
				generalThe Secretary shall identify, and list in the report
				under section 607, a nation if that nation is engaged, or has been engaged at
				any time during the preceding 3 years, in illegal, unreported, or unregulated
				fishing and—(A)such fishing undermines
				the effectiveness of measures required under the relevant international fishery
				management organization;(B)the relevant
				international fishery management organization has failed to implement effective
				measures to end the illegal, unreported, or unregulated fishing activity by
				vessels of that nation, or the nation is not a party to, or does not maintain
				cooperating status with, such organization; or(C)there is no international
				fishery management organization with a mandate to regulate the fishing activity
				in question.(2)Other identifying
				activitiesThe Secretary shall also identify, and list in the
				report under section 607, a nation if—(A)it is violating, or has
				violated at any time during the preceding 3 years, conservation and management
				measures required under an international fishery management agreement to which
				the United States is a party and the violations undermine the effectiveness of
				such measures, taking into account the factors described in paragraph (1);
				or(B)it is failing, or has
				failed at any time during the preceding 3 years, to effectively address or
				regulate illegal, unreported, or unregulated fishing.(3)Treatment of certain
				entities as if they were nationsWhere the provisions of this Act
				apply to the act, or failure to act, of a nation, they shall also be
				applicable, as appropriate, to any other entity that is competent to enter into
				an international fishery management
				agreement..(5)Section 609(d)(1) of the
			 High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C. 1826j(d)(1)) is
			 amended by striking of its fishing vessels each place it
			 appears.(6)Section 609(d)(2) of the
			 High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C. 1826j(d)(2)) is
			 amended—(A)by striking
			 procedure for certification, and inserting
			 procedure,;(B)by striking basis
			 of fish and inserting basis, for allowing importation of
			 fish;(C)by striking
			 harvesting nation not certified under paragraph (1) and
			 inserting nation issued a negative certification under paragraph
			 (1); and(D)in subparagraph (A), by
			 striking under an international fishery management agreement to which
			 the United States is a party; or and inserting ;
			 and.(7)Section 610(a) of the
			 High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C. 1826k(a)) is
			 amended—(A)by striking
			 calendar year each place it appears and inserting 3
			 years; and(B)in paragraph (1), by
			 striking practices; and inserting
			 practices—.(8)Section 610(c)(5) of the
			 High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C. 1826k(c)(5)) is
			 amended by striking or fish or fish products not caught by the vessels
			 engaged in illegal, unreported, or unregulated fishing.(b)Dolphin Protection
			 Consumer Information ActSection 901 of the Dolphin Protection
			 Consumer Information Act (16 U.S.C. 1385) is amended—(1)by adding at the end of
			 subsection (d) the following:(4)It is a violation of
				section 101 of the International Fisheries
				Stewardship and Enforcement Act for any person to assault,
				resist, oppose, impede, intimidate, or interfere with an authorized officer in
				the conduct of any search, investigation or inspection under this
				Act.
				and(2)by amending subsection
			 (e) to read as follows:(e)EnforcementThis
				Act shall be enforced under section 101 of the
				International Fisheries Stewardship and
				Enforcement
				Act..(c)North Pacific
			 Anadromous Stocks Act of 1992(1)Unlawful
			 activitiesSection 810 of the North Pacific Anadromous Stocks Act
			 of 1992 (16 U.S.C.
			 5009) is amended—(A)by striking
			 purchases in paragraph (5) and inserting
			 purposes;(B)by striking search
			 or inspection in paragraph (5) and inserting search,
			 investigation, or inspection; and(C)by striking search
			 or inspection in paragraph (6) and inserting search,
			 investigation, or inspection.(2)Administration and
			 enforcementSection 811 of the North Pacific Anadromous Stocks
			 Act of 1992 (16
			 U.S.C. 5010) is amended to read as follows:811.Administration and
				enforcementThis Act shall be
				enforced under section 101 of the International Fisheries Stewardship and Enforcement
				Act..(d)Pacific Salmon Treaty
			 Act of 1985(1)Section 8 of the Pacific
			 Salmon Treaty Act of 1985 (16 U.S.C. 3637) is amended—(A)in subsection (a)—(i)by striking search
			 or inspection in paragraph (2) and inserting search,
			 investigation, or inspection; and(ii)by striking
			 search or inspection in paragraph (3) and inserting
			 search, investigation, or inspection; and(B)by striking subsections
			 (b) through (f) and inserting the following:(b)Administration and
				enforcementThis Act shall be enforced under section 101 of the
				International Fisheries Stewardship and
				Enforcement
				Act..(2)Section 16(d)(2)(A) of
			 the Pacific Salmon Treaty Act of 1985 (16 U.S.C. 3645(d)(2)(A)) is amended by
			 striking and between 2002, and
			 2003.(e)South Pacific Tuna Act
			 of 1988(1)Prohibited
			 actsSection 5(a) of the South Pacific Tuna Act of 1988 (16
			 U.S.C. 973c(a)) is amended—(A)by striking a
			 search or inspection in paragraph (8) and inserting any search,
			 investigation, or inspection; and(B)by striking a
			 search or inspection in paragraph (10)(A) and inserting any
			 search, investigation, or inspection.(2)Administration and
			 enforcementThe South Pacific Tuna Act of 1988 (16 U.S.C. 973 et
			 seq.) is amended by striking sections 7 and 8 (16 U.S.C. 973e and 973f) and
			 inserting the following:7.Administration and
				enforcementThis Act shall be
				enforced under section 101 of the International Fisheries Stewardship and Enforcement
				Act..(f)Antarctic Marine Living
			 Resources Convention Act of 1984(1)Unlawful
			 activitiesSection 306 of the Antarctic Marine Living Resources
			 Convention Act (16
			 U.S.C. 2435) is amended—(A)in paragraph (3), by
			 striking which he knows, or reasonably should have known,
			 was;(B)in paragraph (4), by
			 striking search or inspection and inserting search,
			 investigation, or inspection; and(C)in paragraph (5), by
			 striking search or inspection and inserting search,
			 investigation, or inspection.(2)RegulationsSection
			 307 of the Antarctic Marine Living Resources Convention Act (16 U.S.C. 2436) is
			 amended by inserting after title. the following:
			 Notwithstanding the provisions of subsections (b) and (c) of
			 section
			 553 of title 5, United States Code, the Secretary of Commerce
			 may publish in the Federal Register a final rule to implement conservation
			 measures that are in effect for 12 months or less, adopted by the Commission,
			 and not objected to by the United States within the time period allotted under
			 Article IX of the Convention..(3)Penalties and
			 enforcementThe Antarctic Marine Living Resources Convention Act
			 (16 U.S.C. 2431 et
			 seq.) is amended—(A)by striking sections 308
			 and 309 (16 U.S.C. 2437 and 2438); and(B)in section 310
			 (16 U.S.C.
			 2439)—(i)by striking subsections
			 (b), (c), and (d);(ii)by redesignating
			 subsection (e) as subsection (c); and(iii)by inserting after
			 subsection (a) the following:(b)Administration and
				enforcementThis title shall be enforced under section 101 of the
				International Fisheries Stewardship and
				Enforcement
				Act..(g)Atlantic Tunas
			 Convention Act of 1975(1)ViolationsSection
			 7 of the Atlantic Tunas Convention Act of 1975 (16 U.S.C. 971e) is amended—(A)by striking subsections
			 (e) and (f); and(B)by redesignating
			 subsection (g) as subsection (e).(2)EnforcementSection
			 8 of the Atlantic Tunas Convention Act of 1975 (16 U.S.C. 971f) is amended—(A)by striking subsections
			 (a) and (c);(B)by striking (b)
			 International
			 Enforcement.— in subsection (b) and inserting
			 This Act shall be enforced under section 101 of the
			 International Fisheries Stewardship and
			 Enforcement Act.; and(C)by striking shall
			 have the authority to carry out the enforcement activities specified in section
			 8(a) of this Act each place it appears and inserting shall
			 enforce this Act.(h)Northwest Atlantic
			 Fisheries Convention Act of 1995Section 207 of the Northwest
			 Atlantic Fisheries Convention Act of 1995 (16 U.S.C. 5606) is amended—(1)in the section heading,
			 by striking AND
			 PENALTIES. and inserting AND ENFORCEMENT.;(2)in subsection (a)—(A)by striking search
			 or inspection in paragraph (2) and inserting search,
			 investigation, or inspection; and(B)by striking search
			 or inspection in paragraph (3) and inserting search,
			 investigation, or inspection; and(3)by striking subsections
			 (b) through (f) and inserting the following:(b)Administration and
				enforcementThis title shall be enforced under section 101 of the
				International Fisheries Stewardship and
				Enforcement
				Act..(i)Western and Central
			 Pacific Fisheries Convention Implementation Act(1)Administration and
			 enforcementSection 506(c) of the Western and Central Pacific
			 Fisheries Convention Implementation Act (16 U.S.C. 6905(c)) is amended to
			 read as follows:(c)Administration and
				enforcementThis title shall be enforced under section 101 of the
				International Fisheries Stewardship and
				Enforcement
				Act..(2)Prohibited
			 actsSection 507(a)(2) of the Western and Central Pacific
			 Fisheries Convention Implementation Act (16 U.S.C. 6906(a)(2)) is amended by
			 striking suspension, on and inserting suspension
			 of.(j)Northern Pacific
			 Halibut Act of 1982(1)Prohibited
			 actsSection 7 of the Northern Pacific Halibut Act of 1982 (16
			 U.S.C. 773e) is amended—(A)by redesignating
			 paragraphs (1) through (6) of subsection (a), as subparagraphs (A) through (F),
			 respectively;(B)by redesignating
			 subsections (a) and (b) as paragraphs (1) and (2), respectively;(C)in paragraph (1)(B), as
			 redesignated, by striking search or inspection and inserting
			 search, investigation, or inspection; and(D)in paragraph (1)(C), as
			 redesignated, by striking search or inspection described in paragraph
			 (2) and inserting search, investigation, or inspection described
			 in subparagraph (B).(2)Administration and
			 enforcementThe Northern Pacific Halibut Act of 1982 (16 U.S.C.
			 773 et seq.) is amended—(A)in section 8 (16 U.S.C.
			 773f)—(i)by striking the
			 subsection designation and heading preceding the text of subsection (a);
			 and(ii)by striking subsections
			 (b) through (e);(B)in section 9(a) (16
			 U.S.C. 773g(a)), by striking section 7(a)(2), (3), (4), or (6); or
			 section 7(b) and inserting section 7(1)(B), (C), (D), or (F) or
			 section 7(2);(C)by striking section 10
			 (16 U.S.C. 773h); and(D)in section 11 (16 U.S.C.
			 773i)—(i)by striking subsections
			 (b) through (d) of section 11 (16 U.S.C. 773i) and inserting the
			 following:(b)Administration and
				enforcementThis Act shall be enforced under section 101 of the
				International Fisheries Stewardship and
				Enforcement Act.;
				and(ii)by redesignating
			 subsections (e) and (f) as subsections (c) and (d), respectively.(k)National Sea Grant
			 College Program Reauthorization Act of 1998Section 10 of the
			 National Sea Grant College Program Reauthorization Act of 1998 (15 U.S.C. 1541)
			 is amended by striking the United States Coast Guard each place
			 it appears and inserting another Federal agency.103.Illegal, unreported,
			 or unregulated fishing(a)Amendment of the High
			 Seas Driftnet Fishing Moratorium Protection Act(1)Section 608 of the High
			 Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C. 1826i), as amended by
			 section 302(a) of this Act, is further amended by adding at the end the
			 following:(c)Vessels and vessel
				owners engaged in illegal, unreported, or unregulated fishingThe
				Secretary may—(1)develop, maintain, and
				make public a list of vessels and vessel owners that are engaged, or have been
				engaged at any point during the preceding 2 years, in illegal, unreported, or
				unregulated fishing, including vessels or vessel owners identified by an
				international fishery management organization or arrangement made pursuant to
				an international fishery agreement, whether or not the United States is a party
				to such organization or arrangement;(2)take appropriate action
				against listed vessels and vessel owners, including action against fish, fish
				parts, or fish products from such vessels, in accordance with applicable United
				States law and consistent with applicable international law, including
				principles, rights, and obligations established in applicable international
				fishery management and trade agreements; and(3)provide notification to
				the public of vessels and vessel owners identified by international fishery
				management organizations or arrangements made pursuant to an international
				fishery agreement as having been engaged in illegal, unreported, or unregulated
				fishing, as well as any measures adopted by such organizations or arrangements
				to address illegal, unreported, or unregulated fishing.(d)Restrictions on port
				access or useAction taken by the Secretary under subsection
				(c)(2) that includes measures to restrict use of or access to ports or port
				services shall apply to all ports of the United States and its
				territories.(e)RegulationsThe
				Secretary may promulgate regulations to implement subsections (c) and
				(d)..(2)Section 609 of the High
			 Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C. 1826j) is
			 amended—(A)in subsection
			 (d)(3)(A)(i), by striking that has not been certified by the Secretary
			 under this subsection, or;(B)in subsection (e)(2), by
			 striking Within 3 months after the date of enactment of the
			 Magnuson-Stevens Fishery Conservation and Management Reauthorization Act of
			 2006 and inserting Not later than 180 days after the date of
			 enactment of the International Fisheries
			 Stewardship and Enforcement Act; and(C)in subsection
			 (e)(3)—(i)by striking
			 and at the end of subparagraph (B);(ii)by striking
			 agreement. and inserting agreement; and;
			 and(iii)by adding at the end
			 the following:(D)to the extent
				possible—(i)fishing activities
				conducted by foreign vessels in waters under the jurisdiction of a nation
				without permission of that nation; and(ii)fishing activities
				conducted by foreign vessels in contravention of a nation's laws (including
				regulations), including fishing activity that has not been reported or that has
				been misreported to the relevant national authority of a nation in
				contravention of that nation's laws (including
				regulations)..(3)Section 610(c)(5) of the
			 High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C. 1826k(c)(5)) is
			 amended by striking that has not been certified by the Secretary under
			 this subsection, or.(b)Amendment of the High
			 Seas Driftnet Fisheries Enforcement Act(1)Section 101 of the High
			 Seas Driftnet Fisheries Enforcement Act (16 U.S.C. 1826a) is
			 amended—(A)in subsection (a), by
			 striking paragraph (2) and inserting the following:(2)Denial of port
				privilegesThe Secretary of the Treasury shall, to the extent
				consistent with international law—(A)withhold or revoke the
				clearance required by
				section
				60105 of title 46, United States Code, for—(i)any large-scale driftnet
				fishing vessel that is documented under the law of the United States or of a
				nation included on a list published under paragraph (1); or(ii)any fishing vessel of a
				nation that receives a negative certification under section 609(d) or 610(c) of
				the High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C. 1826j(d) or
				1826k(c)); and(B)deny entry of that vessel
				to any place in the United States and to the navigable waters of the United
				States, except for the purpose of inspecting the vessel, conducting an
				investigation, or taking other appropriate enforcement
				action.;
				and(B)in subsection (b)—(i)by striking or
			 illegal, unreported, or unregulated fishing each place it appears in
			 paragraphs (1) and (2);(ii)by striking paragraph
			 (3)(A) and inserting the following:(A)ProhibitionThe
				President shall direct the Secretary of the Treasury to prohibit the
				importation into the United States of fish and fish products and sport fishing
				equipment (as that term is defined in section 4162 of the Internal Revenue Code
				of 1986 (26 U.S.C. 4162)) from a nation—(i)upon receipt of
				notification of the identification of the nation under paragraph (1)(A);(ii)if the consultations
				with the government of the nation under paragraph (2) are not satisfactorily
				concluded within ninety days; or(iii)upon receipt of
				notification of a negative certification under section 609(d)(1) or 610(c)(1)
				of the High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C.
				1826j(d)(1) and
				1826k(c)(1)).;(iii)by inserting or
			 after issuing a negative certification under section 609(d)(1) or 610(c)(1) of
			 the High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C.
			 1826j(d)(1) and 1826k(c)(1)), after paragraph
			 (1), in paragraph (4)(A); and(iv)by striking paragraph
			 (4)(A)(i) and inserting the following:(i)any prohibition
				established under paragraph (3) is insufficient to cause that nation—(I)to terminate large-scale
				driftnet fishing conducted by its nationals and vessels beyond the exclusive
				economic zone of any nation;(II)to address illegal,
				unreported, or unregulated fishing activities for which a nation has been
				identified under section 609 of the High Seas Driftnet Fishing Moratorium
				Protection Act (16 U.S.C. 1826j); or(III)to address bycatch of a
				protected living marine resource or shark catch on the high seas for which a
				nation has been identified under section 610 of such Act (16 U.S.C. 1826k);
				or.(2)Section 102 of the High
			 Seas Driftnet Fisheries Enforcement Act (16 U.S.C. 1826b) is amended by
			 striking such nation has terminated large-scale driftnet fishing or
			 illegal, unreported, or unregulated fishing by its nationals and vessels beyond
			 the exclusive economic zone of any nation. and
			 insertingsuch
			 nation—(1)has terminated
				large-scale driftnet fishing by its nationals and vessels beyond the exclusive
				economic zone of any nation;(2)has addressed illegal,
				unreported, or unregulated fishing activities for which a nation has been
				identified under section 609 of the High Seas Driftnet Fishing Moratorium
				Protection Act (16
				U.S.C. 1826j); or(3)has addressed bycatch of
				a protected living marine resource or shark catch on the high seas for which a
				nation has been identified under section 610 of the High Seas Driftnet Fishing
				Moratorium Protection Act (16 U.S.C.
				1826k)..104.LiabilityAny claims arising from the actions of any
			 officer, authorized by the Secretary of Commerce or the Secretary of the
			 department in which the Coast Guard is operating to enforce the provisions of
			 this Act or any Act to which this Act applies, taken pursuant to any scheme for
			 at-sea boarding and inspection authorized under any international agreement to
			 which the United States is a party may be pursued under
			 chapter 171 of title 28,
			 United States Code, or such other legal authority as may be pertinent.IILaw enforcement and
			 international operations201.International
			 fisheries enforcement(a)Establishment of
			 international fisheries enforcement task force(1)In
			 generalNot later than 12 months after the date of enactment of
			 this Act, the Secretary of Commerce shall establish, through the National
			 Marine Fisheries Service's international enforcement program, an interagency
			 International Fisheries Enforcement Task Force.(2)PurposesThe
			 purposes of the task force shall be—(A)to detect and investigate
			 illegal, unreported, or unregulated fishing activity and trafficking in the
			 resulting fish or fish product; and(B)to enforce the provisions
			 of this Act or any Act to which section 101 applies.(3)MembershipThe
			 task force shall include permanent representation from—(A)the National Marine
			 Fisheries Service's international enforcement program;(B)the U.S. Coast
			 Guard;(C)U.S. Customs and Border
			 Protection;(D)the U.S. Food and Drug
			 Administration; and(E)such other Federal
			 agencies as the Secretary considers appropriate and necessary to carry out the
			 purposes under paragraph (2).(b)Task force
			 organization(1)Staffing and other
			 resourcesThe Secretary of Commerce and the head of each
			 department and agency identified under subsection (a)(3) shall—(A)by agreement, on a
			 reimbursable basis or otherwise, provide permanent representation to the task
			 force;(B)by agreement, on a
			 reimbursable basis or otherwise, share personnel, services, equipment
			 (including aircraft and vessels), and facilities with the task force for the
			 purposes under subsection (a)(2); and(C)to the extent possible,
			 and consistent with other applicable law, extend the authorities provided under
			 their enabling legislation to the other departments and agencies participating
			 in the task force.(2)BudgetThe
			 Secretary of Commerce and the head of each department and agency providing
			 personnel for the task force, at their discretion, may develop interagency
			 plans and budgets and engage in interagency financing for such purposes.(3)5-year strategic
			 planNot later than 180 days after the date on which the task
			 force is established under subsection (a), the Secretary of Commerce shall
			 develop a 5-year strategic plan for guiding interagency and intergovernmental
			 international fisheries enforcement efforts to carry out the provisions of this
			 Act. The Secretary shall update the plan periodically as necessary, but at
			 least once every 5 years.(4)Cooperative
			 activitiesThe Secretary, in coordination with the head of each
			 department and agency providing personnel for the task force—(A)may conduct one or more
			 joint operations for the purposes under subsection (a)(2);(B)shall, to the maximum
			 extent permissible under law, create and participate in committees or other
			 working groups with other Federal, State, or local governments, and with the
			 governments of other nations for the purposes under subsection (a)(2);(C)may enter into agreements
			 with other Federal, State, or local governments, and with the governments of
			 other nations, on a reimbursable basis or otherwise, for the purposes under
			 subsection (a)(2).(c)Powers of authorized
			 officersNotwithstanding any other provision of law, while
			 operating under an agreement with the Secretary of Commerce entered into under
			 section 101, or while conducting a joint operation under subsection (b)(4) of
			 this section, each authorized officer shall have the powers and authority
			 provided in section 101.202.International
			 cooperation and assistance(a)International
			 cooperation and assistanceThe Secretary of Commerce may provide
			 international cooperation and assistance for international capacity building
			 efforts.(b)Authorized
			 activitiesIn carrying out this section, the Secretary
			 may—(1)provide technical
			 expertise to other nations to assist them in addressing illegal, unreported, or
			 unregulated fishing activities;(2)provide technical
			 expertise to other nations to assist them in reducing the loss and
			 environmental impacts of derelict fishing gear, reducing the bycatch of living
			 marine resources, and promoting international marine resource
			 conservation;(3)provide technical
			 expertise, and training, in cooperation with the International Fisheries
			 Enforcement Task Force under section 201 of this Act, to other nations to aid
			 them in building capacity for enhanced fisheries management, fisheries
			 monitoring, catch and trade tracking activities, enforcement, and international
			 marine resource conservation;(4)establish partnerships
			 with other Federal agencies, as appropriate, to ensure that fisheries
			 development assistance to other nations is directed toward efforts that promote
			 sustainable fisheries;(5)conduct outreach and
			 education efforts in order to promote public and private sector awareness of
			 international fisheries sustainability issues, including the need to combat
			 illegal, unreported, or unregulated fishing activity and to promote
			 international marine resource conservation; and(6)use, with their consent,
			 with reimbursement and subject to the limits of available appropriations, the
			 land, services, equipment, personnel, and facilities of any department, agency,
			 or instrumentality of the United States, or of any State, local government,
			 Indian tribal government, Territory, or possession, or of any political
			 subdivision thereof, or of any foreign government or international
			 organization, for purposes related to carrying out the responsibilities of any
			 statute administered by the National Oceanic and Atmospheric Administration;
			 and(7)accept and expend funds
			 from other Federal agencies or foreign governments to carry out the purposes of
			 this section.(c)GuidelinesThe
			 Secretary may establish guidelines as necessary to implement this
			 section.IIIMiscellaneous
			 amendments301.Atlantic Tunas
			 Convention Act of 1975Section
			 6 of the Atlantic Tunas Convention Act of 1975 (16 U.S.C. 971d(c)(2)) is
			 amended—(1)in the first sentence—(A)by striking (A) and inserting (i); and(B)by striking (B) and inserting (ii);(2)by inserting
			 (A) after (2); and(3)by adding at the end thereof the following:(B)The Secretary may issue
				final regulations to implement Commission recommendations referred to in
				paragraph (1) of this subsection concerning trade restrictive measures against
				nations or fishing entities without regard to the requirements of subparagraph
				(A) of this paragraph and subsections (b) and (c) of
				section
				553 of title 5, United States
				Code..302.Data sharing(a)High Seas Driftnet
			 Fishing Moratorium Protection ActSection 608 of the High Seas
			 Driftnet Fishing Moratorium Protection Act (16 U.S.C. 1826i) is
			 amended—(1)by inserting (a)
			 In
			 general.— before The Secretary,;(2)by striking
			 organizations the first place it appears and inserting,
			 organizations, or arrangements made pursuant to an international fishery
			 agreement (as defined in section 3(24) of the Magnuson-Stevens Fishery
			 Conservation and Management Act (16 U.S.C. 1802(24))),;(3)by striking
			 and after the semicolon in paragraph (3);(4)by striking
			 territories. in paragraph (4) and inserting territories;
			 and; and(5)by adding at the end
			 thereof the following:(5)urging other nations,
				through the regional fishery management organizations of which the United
				States is a member, bilaterally and otherwise to seek and foster the sharing of
				accurate, relevant, and timely information—(A)to improve the scientific
				understanding of marine ecosystems;(B)to improve fisheries
				management decisions;(C)to promote the
				conservation of protected living marine resources;(D)to combat illegal,
				unreported, and unregulated fishing; and(E)to improve compliance
				with conservation and management measures in international waters.(b)Information
				sharingIn carrying out this section, the Secretary may disclose,
				as necessary and appropriate, information to the Food and Agriculture
				Organization formed at Quebec, Canada, on October 16, 1945, international
				fishery management organizations, or arrangements made pursuant to an
				international fishery agreement, if such organizations or arrangements have
				policies and procedures to safeguard such information from unintended or
				unauthorized
				disclosure..(b)Conforming
			 amendmentSection 402(b)(1) of the Magnuson-Stevens Fishery
			 Conservation and Management Act (16 U.S.C. 1881a(b)(1)) is
			 amended—(1)by striking
			 or after the semicolon in subparagraph (G);(2)by redesignating
			 subparagraph (H) as subparagraph (J); and(3)by inserting after
			 subparagraph (G) the following:(H)to the Food and
				Agriculture Organization formed at Quebec, Canada, on October 16, 1945,
				international fishery management organizations, or arrangements made pursuant
				to an international fishery agreement as provided under section 608(b) of the
				High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C.
				1826i(b));(I)to any other Federal or
				State government agency, foreign government, the Food and Agriculture
				Organization formed at Quebec, Canada, on October 16, 1945, or the secretariat
				or equivalent of an international fisheries management organization or
				arrangement made pursuant to an international fishery agreement, as provided
				under section 101(c)(9) of the International
				Fisheries Stewardship and Enforcement Act;
				or.303.Permits under the High
			 Seas Fishing Compliance Act of 1995Section 104(f) of the High Seas Fishing
			 Compliance Act of 1995 (16
			 U.S.C. 5503(f)) is amended to read as follows:(f)ValidityA
				permit issued under this section is void if—(1)1 or more permits or
				authorizations required for a vessel to fish, in addition to a permit issued
				under this section, expire, are revoked, or are suspended; or(2)the vessel is no longer
				eligible for United States documentation, such documentation is revoked or
				denied, or the vessel is deleted from such
				documentation..304.Committee on
			 scientific cooperation for Pacific salmon agreementSection 11 of the Pacific Salmon Treaty Act
			 of 1985 (16 U.S.C.
			 3640) is amended—(1)by redesignating subsections (c) and (d) as
			 subsections (d) and (e), respectively;(2)by inserting after subsection (b) the
			 following:(c)Compensation of
				Committee on scientific cooperation membersMembers of the
				Committee on Scientific Cooperation who are not State or Federal employees
				shall receive compensation at a rate equivalent to the rate payable for level
				IV of the Executive Schedule under
				section
				5315 of title 5, United States Code, when engaged in actual
				performance of duties for the
				Commission.;
				and(3)by striking
			 71 in subsection (e), as redesignated, and inserting
			 171.IVImplementation of the
			 Antigua Convention401.Short title;
			 references to the Tuna Conventions Act of 1950(a)Short
			 titleThis title may be cited as the Antigua Convention Implementing Act of
			 2013.(b)References to the Tuna
			 Conventions Act of 1950Except as otherwise expressly provided,
			 whenever in this title an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Tuna
			 Conventions Act of 1950 as amended (16 U.S.C. 951 et seq.).402.DefinitionsSection 2 (16 U.S.C. 951) is amended to read as
			 follows:2.DefinitionsIn this Act:(1)Antigua
				conventionThe term Antigua Convention means the
				Convention for the Strengthening of the Inter-American Tropical Tuna Commission
				Established by the 1949 Convention Between the United States of America and the
				Republic of Costa Rica, signed at Washington, November 14, 2003.(2)CommissionThe
				term Commission means the Inter-American Tropical Tuna Commission
				provided for by the Convention.(3)ConventionThe
				term Convention means—(A)the Convention for the
				Establishment of an Inter-American Tropical Tuna Commission, signed at
				Washington, May 31, 1949, by the United States of America and the Republic of
				Costa Rica;(B)the Antigua Convention,
				upon its entry into force for the United States, and any amendments thereto
				that are in force for the United States; or(C)both subparagraphs (A)
				and (B), as the context requires.(4)ImportThe
				term import means to land on, bring into, or introduce into, or
				attempt to land on, bring into, or introduce into, any place subject to the
				jurisdiction of the United States, whether or not such landing, bringing, or
				introduction constitutes an importation within the meaning of the customs laws
				of the United States.(5)PersonThe
				term person means an individual, partnership, corporation, or
				association subject to the jurisdiction of the United States.(6)United
				StatesThe term United States includes all areas
				under the sovereignty of the United States.(7)United States
				CommissionersThe term United States Commissioners
				means the individuals appointed under section 3(a).(8)United States
				SectionThe term United States Section means the
				United States Commissioners to the Commission and a designee of the Secretary
				of
				State..403.Commissioners; number,
			 appointment, and qualificationsSection 3 (16 U.S.C. 952) is amended to read as
			 follows:3.Commissioners(a)CommissionersThe
				United States shall be represented on the Commission by 5 United States
				Commissioners. The President shall appoint individuals to serve on the
				Commission at the pleasure of the President. In making the appointments, the
				President shall select Commissioners from among individuals who are
				knowledgeable or experienced concerning highly migratory fish stocks in the
				eastern tropical Pacific Ocean, 1 of which shall be an officer or employee of
				the Department of Commerce, 1 of which shall be the chairman or a member of the
				Western Pacific Fishery Management Council, and 1 of which shall be the
				chairman or a member of the Pacific Fishery Management Council. Not more than 2
				Commissioners may be appointed who reside in a State other than a State whose
				vessels maintain a substantial fishery in the area of the Convention.(b)Alternate United States
				commissionersThe Secretary of State, in consultation with the
				Secretary, may designate from time to time and for periods of time deemed
				appropriate Alternate United States Commissioners to the Commission. Any
				Alternate United States Commissioner may exercise, at any meeting of the
				Commission or of the General Advisory Committee or Scientific Advisory
				Subcommittee established pursuant to section 4(b), all powers and duties of a
				United States Commissioner in the absence of any Commissioner appointed
				pursuant to subsection (a) of this section for whatever reason. The number of
				such Alternate United States Commissioners that may be designated for any such
				meeting shall be limited to the number of United States Commissioners appointed
				pursuant to subsection (a) of this section who will not be present at such
				meeting.(c)Administrative
				matters(1)Employment
				statusIndividuals serving as such Commissioners, other than
				officers or employees of the United States Government, shall not be considered
				Federal employees except for the purposes of injury compensation or tort claims
				liability as provided in
				chapter
				81 of title 5, United States Code, and chapter 171 of title 28,
				United States Code.(2)CompensationThe
				United States Commissioners or Alternate United States Commissioners, although
				officers of the United States while so serving, shall receive no compensation
				for their services as such United States Commissioners or Alternate United
				States Commissioners.(3)Travel
				expenses(A)The Secretary of State
				shall pay the necessary travel expenses of United States Commissioners and
				Alternate United States Commissioners to meetings of the Commission and other
				meetings the Secretary deems necessary to fulfill their duties, in accordance
				with the Federal Travel Regulations and sections 5701, 5702, 5704 through 5708,
				and 5731 of title 5, United States Code.(B)The Secretary may
				reimburse the Secretary of State for amounts expended by the Secretary of State
				under this
				subsection..404.General advisory
			 committee and scientific advisory subcommitteeSection 4 (16 U.S.C. 953) is amended—(1)by striking subsection
			 (a) and inserting the following:(a)General advisory
				committee(1)Appointments; public
				participation(A)AppointmentsThe
				Secretary, in consultation with the Secretary of State, shall appoint a General
				Advisory Committee which shall consist of not more than 25 individuals who
				shall be representative of the various groups concerned with the fisheries
				covered by the Convention, including nongovernmental conservation
				organizations, providing to the maximum extent practicable an equitable balance
				among such groups. Members of the General Advisory Committee will be eligible
				to participate as members of the U.S. delegation to the Commission and its
				working groups to the extent the Commission rules and space for delegations
				allow.(B)Additional
				membersThe chair of the Pacific Fishery Management Council's
				Advisory Subpanel for Highly Migratory Fisheries and the chair of the Western
				Pacific Fishery Management Council's Advisory Committee shall be members of the
				General Advisory Committee by virtue of their positions in those
				Councils.(C)TermsEach
				member of the General Advisory Committee appointed under subparagraph (A) shall
				serve for a term of 3 years and shall be eligible for reappointment.(D)Non-executive meetings
				of the United States SectionThe General Advisory Committee shall
				be invited to attend all non-executive meetings of the United States Section
				and at such meetings shall be given opportunity to examine and to be heard on
				all proposed programs of investigation, reports, recommendations, and
				regulations of the Commission.(E)Public
				participationThe General Advisory Committee shall determine its
				organization, and prescribe its practices and procedures for carrying out its
				functions under this chapter, the Magnuson-Stevens Fishery Conservation and
				Management Act (16 U.S.C. 1801 et seq.), and the Convention. The General
				Advisory Committee shall publish and make available to the public a statement
				of its organization, practices and procedures. Meetings of the General Advisory
				Committee, except when in executive session, shall be open to the public, and
				prior notice of meetings shall be made public in timely fashion.(2)Information
				sharingThe Secretary and the Secretary of State shall furnish
				the General Advisory Committee with relevant information concerning fisheries
				and international fishery agreements.(3)Administrative
				matters(A)In
				generalThe Secretary shall provide to the General Advisory
				Committee in a timely manner such administrative and technical support services
				as are necessary for its effective functioning.(B)CompensationAn
				individual appointed to serve as a member of the General Advisory
				Committee—(i)shall serve without pay,
				but while away from home or regular place of business to attend meetings of the
				General Advisory Committee shall be allowed travel expenses, including per diem
				in lieu of subsistence, in the same manner as a person employed intermittently
				in the Government service is allowed expenses under
				section
				5703 of title 5, United States Code; and(ii)shall not be considered
				a Federal employee except for the purposes of injury compensation or tort
				claims liability as provided in
				chapter
				81 of title 5, United States Code, and
				chapter 171 of title 28,
				United States
				Code.;(2)by striking so much of
			 subsection (b) as precedes paragraph (2) and inserting the following:(b)Scientific Advisory
				Subcommittee(1)In
				generalThe Secretary, in consultation with the Secretary of
				State, shall appoint a Scientific Advisory Subcommittee of not less than 5 nor
				more than 15 qualified scientists with balanced representation from the public
				and private sectors, including nongovernmental conservation
				organizations.(A)Public
				participationThe Scientific Advisory Subcommittee shall
				determine its organization, and prescribe its practices and procedures for
				carrying out its functions under this chapter, the Magnuson-Stevens Fishery
				Conservation and Management Act (16 U.S.C. 1801 et seq.), and the Convention.
				The Scientific Advisory Subcommittee shall publish and make available to the
				public a statement of its organization, practices, and procedures. Meetings of
				the Scientific Advisory Subcommittee, except when in executive session, shall
				be open to the public, and prior notice of meetings shall be made public in a
				timely fashion.(B)Information
				sharingThe Secretary and the Secretary of State shall furnish
				the Scientific Advisory Subcommittee with relevant information concerning
				fisheries and international fishery agreements.(C)Administrative
				matters(i)In
				generalThe Secretary shall provide to the Scientific Advisory
				Subcommittee in a timely manner such administrative and technical support
				services as are necessary for its effective functioning.(ii)CompensationAn
				individual appointed to serve as a member of the Scientific Advisory
				Subcommittee—(I)shall serve without pay,
				but while away from home or regular place of business to attend meetings of the
				Scientific Advisory Subcommittee shall be allowed travel expenses, including
				per diem in lieu of subsistence, in the same manner as a person employed
				intermittently in the Government service is allowed expenses under section 5703
				of title 5, United States Code; and(II)shall not be considered
				a Federal employee, except for the purposes of injury compensation or tort
				claims liability as provided in chapter 81 of title 5, United States Code, and
				chapter 171 of title 18, United States
				Code.;(3)in subsection (b)(2), by
			 amending the heading to read as follows:(2)Functions and
				assistance;
				and(4)in subsection (b)(3), by
			 striking General Advisory Subcommittee and inserting
			 General Advisory Committee.405.RulemakingSection 6 (16 U.S.C. 955) is amended—(1)by striking the section
			 heading and inserting the following:6.Rulemaking;(2)by striking subsections
			 (a) and (b) and inserting the following:(a)RegulationsThe
				Secretary, in consultation with the Secretary of State and, with respect to
				enforcement measures, the Secretary of the Department in which the Coast Guard
				is operating, may promulgate such regulations as may be necessary to carry out
				the United States international obligations under the Convention and this Act,
				including recommendations and decisions adopted by the Commission. In cases
				where the Secretary has discretion in the implementation of one or more
				measures adopted by the Commission that would govern fisheries under the
				authority of a Regional Fishery Management Council, the Secretary may, to the
				extent practicable within the implementation schedule of the Convention and any
				recommendations and decisions adopted by the Commission, promulgate such
				regulations in accordance with the procedures established by the
				Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et
				seq.).(b)JurisdictionThe
				Secretary may promulgate regulations applicable to all vessels and persons
				subject to the jurisdiction of the United States, including United States flag
				vessels wherever they may be operating, on such date as the Secretary shall
				prescribe.;
				and(3)in subsection (c)—(A)by striking the
			 subsection heading and inserting (c)
			 Additional
			 authority.;(B)by striking
			 Regulations required to carry out and all that follows through
			 respective jurisdictions.;(C)by striking
			 application of any such regulations and inserting
			 application of regulations promulgated to carry out the recommendations
			 of the Commission;(D)by striking
			 he and inserting the Secretary of Commerce;
			 and(E)by striking The
			 regulations thus promulgated and all that follows through the end of
			 subsection (c).406.Prohibited
			 actsSection 8 (16 U.S.C. 957) is
			 amended to read as follows:8.Prohibited
				actsIt is unlawful for any
				person—(1)to violate any provision
				of this chapter or any regulation or permit issued pursuant to this Act;(2)to use any fishing vessel
				to engage in fishing after the revocation, or during the period of suspension,
				of an applicable permit issued pursuant to this Act;(3)to refuse to permit any
				officer authorized to enforce the provisions of this Act (as provided for in
				section 10) to board a fishing vessel subject to such person's control for the
				purposes of conducting any search, investigation or inspection in connection
				with the enforcement of this Act or any regulation, permit, or the
				Convention;(4)to forcibly assault,
				resist, oppose, impede, intimidate, sexually harass, bribe, or interfere with
				any such authorized officer in the conduct of any search, investigations or
				inspection in connection with the enforcement of this Act or any regulation,
				permit, or the Convention;(5)to resist a lawful arrest
				for any act prohibited by this Act;(6)to ship, transport, offer
				for sale, sell, purchase, import, export, or have custody, control, or
				possession of, any fish taken or retained in violation of this Act or any
				regulation, permit, or agreement referred to in paragraph (1) or (2);(7)to interfere with, delay,
				or prevent, by any means, the apprehension or arrest of another person, knowing
				that such other person has committed any act prohibited by this section;(8)to knowingly and
				willfully submit to the Secretary false information regarding any matter that
				the Secretary is considering in the course of carrying out this Act;(9)to forcibly assault,
				resist, oppose, impede, intimidate, sexually harass, bribe, attempt to bribe,
				or interfere with any observer on a vessel under the Convention, or any data
				collector employed by the National Marine Fisheries Service or under contract
				to any person to carry out responsibilities under this Act;(10)to engage in fishing in
				violation of any regulation adopted pursuant to section 6 of this Act;(11)to ship, transport,
				purchase, sell, offer for sale, import, export, or have in custody, possession,
				or control any fish taken or retained in violation of such regulations;(12)to fail to make, keep,
				or furnish any catch returns, statistical records, or other reports as are
				required by regulations adopted pursuant to this Act to be made, kept, or
				furnished;(13)to fail to stop a vessel
				upon being hailed and instructed to stop by a duly authorized official of the
				United States; or(14)to import any fish in
				any form in violation of any regulation adopted pursuant to section 6 of this
				Act..407.EnforcementSection 10 (16 U.S.C. 959) is amended to read as
			 follows:10.EnforcementThis Act shall be enforced under section 101
				of the International Fisheries Stewardship
				and Enforcement
				Act..408.Reduction of
			 bycatchSection 15 (16 U.S.C.
			 962) is amended by striking vessel and inserting
			 vessels.409.Repeal of Eastern
			 Pacific Tuna Licensing Act of 1984The Eastern Pacific Tuna Licensing Act of
			 1984 (16 U.S.C. 972
			 et seq.) is repealed.410.Conforming
			 amendments to the Marine Mammal Protection Act of 1972The Marine Mammal Protection Act of 1972 (16
			 U.S.C. 1361 et seq.) is amended—(1)in section
			 101(a)(2)(B)(i)(II) (16 U.S.C. 1371(a)(2)(B)(i)(II)) by striking article
			 V, paragraph 3 of the Convention establishing the Inter-American Tropical Tuna
			 Commission and inserting Article XXX of the Convention for the
			 Strengthening of the Inter-American Tropical Tuna Commission (also known as the
			 Antigua Convention);(2)in section 108(a)(2) (16
			 U.S.C. 1378(a)(2))—(A)by inserting
			 and after the semicolon at the end of subparagraph (B);(B)by striking subparagraph
			 (C); and(C)by redesignating
			 subparagraph (D) as subparagraph (C); and(3)in section 307(a)(1) (16
			 U.S.C. 1417(a)(1)) by striking Article V, paragraph 3 of the Convention
			 establishing the Inter-American Tropical Tuna Commission and inserting
			 Article XXX of the Convention for the Strengthening of the
			 Inter-American Tropical Tuna Commission (also known as the Antigua
			 Convention).December 17, 2013
		Reported with an amendment